Nicor Gas Company
Form 10-Q
Exhibit 10.01
 


EXECUTION VERSION



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


9-MONTH
CREDIT AGREEMENT
 
DATED AS OF
 
August 11, 2008
 
AMONG
 
NORTHERN ILLINOIS GAS COMPANY,
 
as Borrower,
 
THE FINANCIAL INSTITUTIONS PARTY HERETO,
 
as Lenders,
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
 
RBS SECURITIES CORPORATION D/B/A RBS GREENWICH CAPITAL,
as Syndication Agent,
 
and
 
WELLS FARGO BANK,
U.S. BANK, NATIONAL ASSOCIATION and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Documentation Agents
 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


J.P. MORGAN SECURITIES INC.
and
RBS SECURITIES CORPORATION D/B/A RBS GREENWICH CAPITAL,
as Joint Lead-Arrangers and Bookrunners
 


 
 
744665.07-New York Server 2A - MSW 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
(This Table of Contents is not part of the Agreement)
                                                                                                                            


PAGE
 

 SECTION 1.
 DEFINITIONS; INTERPRETATION
1 
         
 Section 1.1
 Definitions                
1 
   Section 1.2  Interpretation
13 
         SECTION 2.  THE CREDITS
13 
           Section 2.1
 The Revolving Loan Commitment
 13 
 
 Section 2.2
 Applicable Interest Rates
 14 
   Section 2.3
 Minimum Borrowing Amounts
 15 
 
 Section 2.4
 Manner of Borrowing Loans and Designating Interest Rates Applicable to Loans
 16 
   Section 2.5  Interest Periods
 18 
   Section 2.6  Maturity of Loans
 18 
   Section 2.7
 Prepayments
 19 
   Section 2.8
 Default Rate
 19 
   Section 2.9
 Evidence of Debt
 20 
   Section 2.10
 Funding Indemnity
 20 
 
 Section 2.11
 Commitments
 21 
   Section 2.12
 Increase in the Aggregate Commitments
 22 
         SECTION 3.  FEES AND EXTENSIONS
 23 
           Section 3.1  Fees 
 23 
   Section 3.2  Extensions 
 24 
         SECTION 4.
 PLACE AND APPLICATION OF PAYMENTS
 26 
         SECTION 5.
 REPRESENTATIONS AND WARRANTIES
 26 
           Section 5.1
 Corporate Organization and Authority
 26 
     
 Section 5.2
 Subsidiaries
 26 
   Section 5.3  Corporate Authority and Validity of Obligations
 27 
  
 Section 5.4
 Financial Statements
 27 
   Section 5.5  No Litigation; No Labor Controversies
 27
   Section 5.6  Taxes
 28
   Section 5.7  Approvals
 28
   Section 5.8   ERISA
 28 
   Section 5.9 
 Government Regulation
 28 
   Section 5.10 
 Margin Stock; Use of Proceeds
 28 
   Section 5.11 
 Environmental Warranties
 29 
       

 
 
 
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------

















 

   Section 5.12  Ownership of Property; Liens  30    Section 5.13  Compliance
with Agreements  30    Section 5.14
 Full Disclosure
 30    Section 5.15  Solvency  30          SECTION 6.  CONDITIONS PRECEDENT  30
           Section 6.1  Initial Borrowing  31    Section 6.2  All Borrowings  32
         SECTION 7.  COVENANTS  32            Section 7.1  Corporate Existence;
Material Subsidiaries  32    Section 7.2  Maintenance  32    Section 7.3  Taxes
 33    Section 7.4  ERISA  33    Section 7.5  Insurance  33    Section 7.6
 Financial Reports and Other Information  33    Section 7.7  Lender Inspection
Rights  35    Section 7.8  Conduct of Business  36    Section 7.9  Liens  36  
 Section 7.10  Use of Proceeds; Regulation U  38    Section 7.11  Mergers,
Consolidations and Sales of Assets  38    Section 7.12  Environmental Matters
 38    Section 7.13  Investments, Acquisitions, Loans, Advances and Guaranties
 39    Section 7.14  Restrictions on Indebtedness  40    Section 7.15  Leverage
Ratio  40    Section 7.16  [Intentionally Omitted]  41    Section 7.17
 Dividends and Other Shareholder Distributions  41    Section 7.18  No Negative
Pledges  42    Section 7.19  Transactions with Affiliates  42    Section 7.20
 Compliance with Laws  42    Section 7.21  Derivative Obligation  42    Section
7.22  Sales and Leasebacks  42    Section 7.23  OFAC; BSA  42          SECTION
8.  EVENTS OF DEFAULT AND REMEDIES  43            Section 8.1  Events of Default
 43    Section 8.2  Non-Bankruptcy Defaults  45    Section 8.3  Bankruptcy
Defaults  45          SECTION 9.  CHANGE IN CIRCUMSTANCES; TAXES  45          
 Section 9.1  Change of Law  45    Section 9.2  Unavailability of Deposits or
Inability to Ascertain, or Inadequacy of, LIBOR  45    Section 9.3  Increased
Costs  46        

 
 
 
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 

   Section 9.4  Taxes  47    Section 9.5  Mitigation Obligations; Replacement of
Lenders  50    Section 9.6
 Discretion of Lender as to Manner of Funding
 51          SECTION 10.  THE AGENT  51            Section 10.1  Appointment and
Authority  51    Section 10.2  Rights as a Lender  51    Section 10.3
 Exculpatory Provisions  51    Section 10.4  Reliance by Administrative Agent
 53    Section 10.5  Delegation of Duties  53    Section 10.6  Resignation of
Administrative Agent  53    Section 10.7  Non-Reliance on Administrative Agent
and Other Lenders  54    Section 10.8  No Other Duties, etc.  54        
 SECTION 11.  MISCELLANEOUS  54            Section 11.1  No Waiver of Rights  54
   Section 11.2  Non-Business Day  54    Section 11.3  Survival of
Representations  55    Section 11.4  Survival of Indemnities  55    Section 11.5
 Set-Off; Sharing of Payments  55    Section 11.6  Notices  56    Section 11.7
 Counterparts; Integration; Effectiveness; Electronic Execution  57    Section
11.8  Successors and Assigns  58    Section 11.9  Amendments  61    Section
11.10  Headings  62    Section 11.11  Expenses; Indemnity; Waiver  62    Section
11.12  Entire Agreement  64    Section 11.13  Governing Law; Jurisdiction; Etc.
 64    Section 11.14  WAIVER OF JURY TRIAL  64    Section 11.15  Treatment of
Certain Information; Confidentiality  65    Section 11.16  Patriot Act  66      
 

 

EXHIBITS                    A                      -  Form of Note      
 B             -  Form of Compliance Certificate    C             -  Assignment
and Assumption    D            -  Notice of Borrowing           SCHEDULES      
             SCHEDULE 1    Pricing Grid    SCHEDULE 2    Commitments    SCHEDULE
4    Administrative Agent Notice and Payment Info

 
















 
 
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
 

   SCHEDULE 5.2    Schedule of Existing Subsidiaries    SCHEDULE 7.17  
 Restrictions on Distributions and Existing Negative Pledges          

                                   
 
 
 


 
744665.07-New York Server 2A - MSW 

--------------------------------------------------------------------------------

 


9-MONTH CREDIT AGREEMENT
 
9-MONTH CREDIT AGREEMENT, dated as of August 11, 2008 among Northern Illinois
Gas Company, an Illinois corporation (the “Borrower”), the financial
institutions from time to time party hereto (each a “Lender,” and collectively
the “Lenders”), and JPMorgan Chase Bank, N.A. in its capacity as agent for the
Lenders hereunder (in such capacity, the “Administrative Agent”).
 
WITNESSETH THAT:
 
WHEREAS, the Borrower desires to obtain the several commitments of the Lenders
to make available a 9-Month revolving credit facility for loans as described
herein; and
 
WHEREAS, the Lenders are willing to extend such commitments subject to all of
the terms and conditions hereof and on the basis of the representations and
warranties hereinafter set forth.
 
NOW, THEREFORE, in consideration of the recitals set forth above and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
SECTION 1.  
DEFINITIONS; INTERPRETATION

 
Section 1.1    Definitions.  The following terms when used herein have the
following meanings:
 
“Adjusted LIBOR” is defined in Section 2.2(b) hereof.
 
“Administrative Agent” is defined in the first paragraph of this Agreement and
includes any successor Administrative Agent pursuant to Section 10.6 hereof.
 
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person.  As used in this definition, “control” (including, with their
correlative meanings, “controlled by” and “under common control with”) means
possession, directly or indirectly, of power to direct or cause the direction of
management or policies of a Person (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise).
 
“Agreement” means this Credit Agreement, including all Exhibits and Schedules
hereto, as it may be amended, supplemented or otherwise modified from time to
time in accordance with the terms hereof.
 
1
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
“Applicable Margin” means, at any time (i) with respect to Base Rate Loans, the
Base Rate Margin and (ii) with respect to Eurodollar Loans, the Eurodollar
Margin.
 
“Applicable Telerate Page” is defined in Section 2.2(b) hereof.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.8(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form approved by the
Administrative Agent.
 
“Authorized Representative” means, which respect to the Borrower, those persons
whose specimen signature is included in the incumbency certificate provided by
the Borrower pursuant to Section 6.1(c) hereof, or any further or different
officer of the Borrower so named by any Authorized Representative of the
Borrower in a written notice to the Administrative Agent.
 
“Base Rate” is defined in Section 2.2(a) hereof.
 
“Base Rate Loan” means a Loan bearing interest prior to maturity at a rate
specified in Section 2.2(a) hereof.

 
“Base Rate Margin” means 0.00%.
 
“Borrower” is defined in the first paragraph of this Agreement.
 
“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders on a single date and in the case of Eurodollar Loans for a single
Interest Period.  Borrowings of Loans are made by and maintained ratably for
each of the Lenders according to their Percentages.  A Borrowing is “advanced”
on the day Lenders advance funds comprising such Borrowing to the Borrower, is
“continued” on the date a new Interest Period for the same type of Loans
commences for such Borrowing and is “converted” when such Borrowing is changed
from one type of Loan to the other, all as requested by the Borrower pursuant to
Section 2.4(a).
 
“Business Day” means any day other than a Saturday or Sunday on which Lenders
are not authorized or required to close in New York, New York or Chicago,
Illinois and, if the applicable Business Day relates to the borrowing or payment
of a Eurodollar Loan, on which banks are dealing in U.S.  Dollars in the
interbank market in London, England.
 
“Capital” means, as of any date of determination thereof, without duplication,
the sum of (A) Consolidated Net Worth plus (B) Consolidated Indebtedness.
 
2
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
“Capital Lease” means at any date any lease of Property which, in accordance
with GAAP, would be required to be capitalized on the balance sheet of the
lessee.
 
“Capitalized Lease Obligations” means, for any Person, the amount of such
Person’s liabilities under Capital Leases determined at any date in accordance
with GAAP.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.
 
“CERCLIS” means the Comprehensive Environmental Response Compensation Liability
Information System List, as amended from time to time.
 
 “Change in Law” means the occurrence, after the Closing Date, of any of the
following:  (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any guideline or directive (whether
or not having the force of law) by any Governmental Authority.
 
“Change of Control Event” means one or more of the following events:
 
(a)        less than a majority of the members of the Board of Directors of the
Borrower shall be persons who either (i) were serving as directors on the
Closing Date or (ii) were nominated as directors and approved by the vote of the
majority of the directors who are directors referred to in clause (i) above or
this clause (ii); or
 
(b)        the stockholders of the Borrower shall approve any plan or proposal
for the liquidation or dissolution of  the Borrower; or
 
(c)        a Person or group of Persons acting in concert (other than the direct
or indirect beneficial owners of the Voting Stock of Nicor as of the Closing
Date) shall, as a result of a tender or exchange offer, open market purchases,
privately negotiated purchases or otherwise, have become the direct or indirect
beneficial owner (within the meaning of Rule 13d-3 under the Securities Exchange
Act of 1934, as amended from time to time) of Voting Stock of Nicor representing
more than twenty percent (20%) of the combined voting power of the outstanding
Voting Stock or other ownership interests for the election of directors or shall
have the right to elect a majority of the Board of Directors of Nicor; or
 
(d)       Except as permitted by Section 7.11, Nicor ceases at any time to own
one hundred percent (100%) of the Voting Stock and other equity interest of the
Borrower.
 
“Closing Date” means August 11, 2008.
 
3
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Commitment” and “Commitments” are defined in Section 2.1 hereof.
 
“Commitment Letter” means that certain letter dated as of July 15, 2008, among
the Borrower, J.P. Morgan Securities Inc., RBS Securities Corporation d/b/a RBS
Greenwich Capital, the Administrative Agent, and ABN AMRO Bank N.V.
 
“Compliance Certificate” means a certificate in the form of Exhibit B hereto.
 
“Consolidated Assets” means all assets which should be listed on the
consolidated balance sheet of the Borrower and its Subsidiaries, as determined
on a consolidated basis in accordance with GAAP.
 
“Consolidated Indebtedness” means, for any Person, all Indebtedness of a Person
determined on a consolidated basis in accordance with GAAP.
 
“Consolidated Net Worth” means for any Person, as of any time the same is to be
determined, the total shareholders’ equity (including both common and preferred)
reflected on the balance sheet of such Person after deducting treasury stock
determined on a consolidated basis in accordance with GAAP.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or undertaking to which
such Person is a party or by which it or any of its Property is bound.
 
“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Borrower, are
treated as a single employer under Section 414(b) or 414(c) of the Code or
Section 4001 of ERISA.
 
“Credit Documents” means this Agreement, the Notes, the Fee Letters and all
other documents executed in connection herewith or therewith.
 
“Default” means any event or condition described in Section 8.1 the occurrence
of which would, with the passage of time or the giving of notice, or both,
constitute an Event of Default.
 
“Derivative Arrangement” means any agreement (including any master agreement and
any agreement, whether or not in writing, relating to any single transaction)
that is an interest rate swap agreement, basis swap, forward rate agreement,
commodity swap, commodity option, equity or equity index swap or option, bond
option, interest rate option, forward foreign exchange agreement, rate cap,
collar or floor agreement, future agreement, currency swap agreement, cross
currency rate swap agreement, swaption, currency option, that relates to
fluctuations in  raw material prices or utility or energy prices or other costs,
or any other similar agreement, including any option to enter into any of the
foregoing, or any combination of any of the foregoing.  “Derivative
 
4
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
Arrangements” shall include all such agreements or arrangements made or entered
into at any time, or in effect at any time, whether or not related to a Loan.
 
“Derivative Obligations” means, with respect to any Person, all liabilities of
such Person under any Derivative Arrangement (including but not limited to
obligations and liabilities arising in connection with or as a result of early
or premature termination of a Derivative Arrangement, whether or not occurring
as a result of a default thereunder), absolute or contingent, now or hereafter
existing or incurred or due or to become due.
 
 “Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, and (ii) unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.
 
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or (iv)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations issued thereunder.
 
“Eurodollar Loan” means a Loan bearing interest prior to its maturity at the
rate specified in Section 2.2(b) hereof.
 
“Eurodollar Margin” means the percentage set forth in Schedule 1 hereto beside
the then applicable Level.
 
“Eurodollar Reserve Percentage” is defined in Section 2.2(b) hereof.
 
“Event of Default” means any of the events or circumstances specified in Section
8.1 hereof.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), or similar taxes (including alternative minimum taxes) imposed by
a Governmental Authority in jurisdiction (or any political subdivision thereof)
as a result of a connection between the Administrative Agent, Lender or other
recipient and such jurisdiction (or any
 
 
5
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
political  subdivision thereof), (b) any branch profits taxes imposed by the
United States of America or any similar tax imposed by any other jurisdiction in
which the Borrower is located and (c) in the case of a Foreign Lender (other
than an assignee pursuant to a request by the Borrower under Section 9.5), any
withholding tax that would be imposed on amounts payable to such Foreign Lender
at the time such Foreign Lender becomes a party hereto (or designates a new
lending office) or is attributable to such Foreign Lender’s failure or inability
(other than as a result of a Change in Law) to comply with Section 9.4, except
to the extent that such Foreign Lender (or its assignor, if any) was entitled,
at the time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 9.4.
 
“Facility Fee Rate” means the percentage set forth in Schedule 1 hereto beside
the then applicable Level.
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to:
 
(a)        the weighted average of the rates on overnight federal funds
transactions with members of the United States Federal Reserve System arranged
by federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the United States Federal
Reserve Bank of New York; or
 
(b)       if such rate is not so published for any day which is a Business Day,
the average of the quotations for such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.
 
“Fee Letters” means, collectively, (i) that certain letter, dated as of July 15,
2008, among ABN AMRO Bank N.V., RBS Securities Corporation d/b/a RBS Greenwich
Capital and the Borrower and (ii) that certain letter, dated as of July 15,
2008, between J.P. Morgan Securities Inc., the Administrative Agent, and the
Borrower.
 
"5-Year Facility Agreement" means the credit agreement entered into September
13, 2005, as amended or supplemented from time to time, among the Borrower,
Nicor, the financial institutions party thereto, JPMorgan Chase Bank, N.A., as
administrative agent, Wachovia Bank, N.A., as syndication agent, ABN AMRO Bank
N.V, The Bank of Tokyo-Mitsubishi, Ltd., Chicago Branch, and The Bank of New
York, as documentation agents, J.P. Morgan Securities Inc. and Wachovia Capital
Markets, LLC, as joint lead-arrangers and bookrunners.
 
 “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is incorporated or otherwise
organized for tax purposes.  For purposes of this definition, the United States
of America, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.
 
6
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“GAAP” means generally accepted accounting principles as in effect in the United
States from time to time, applied by Nicor and its Subsidiaries on a basis
consistent with the preparation of Borrower’s financial statements furnished to
the Lenders as described in Section 5.4 hereof.
 
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
 
“Granting Bank” has the meaning specified in Section 11.8(g).
 
“Guarantee” means, in respect of any Person, any obligation, contingent or
otherwise, of such Person directly or indirectly guaranteeing any Indebtedness
or other obligations of another Person, including, without limitation, by means
of an agreement to purchase or pay (or advance or supply funds for the purchase
or payment of) such Indebtedness or to maintain financial covenants, or to
assure the payment of such Indebtedness by an agreement to make payments in
respect of goods or services regardless of whether delivered, or otherwise;
provided, that the term “Guarantee” shall not include endorsements for deposit
or collection in the ordinary course of business; and such term when used as a
verb shall have a correlative meaning.
 
“Hazardous Material” means:
 
(a)        any “hazardous substance”, as defined by CERCLA; or
 
(b)        any pollutant or contaminant or hazardous, dangerous or toxic
chemical, material or substance within the meaning of any other Environmental
Law.
 
“ICC Permitted Investment” means any investment permitted by subsection (a) of
Section 340.50 of the rules of the Illinois Commerce Commission.
 
“ICC Regulated Transaction” means any transaction between the Borrower and Nicor
Inc. or any wholly-owned subsidiary of Nicor Inc. that does not violate the
applicable orders, rules and regulations of the Illinois Commerce Commission.
 
“Immaterial Subsidiary” shall mean, any direct or indirect Subsidiary of the
Borrower (i) whose total assets (as determined in accordance with GAAP) as of
the date of determination do not represent at least ten percent (10%) of the
total assets (as determined in accordance with GAAP) of the Borrower and its
Subsidiaries on a
 
 
7
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
consolidated basis or (ii) whose total revenues for the most recently completed
twelve months (as determined in accordance with GAAP) do not represent at least
ten percent (10%) of the total revenues (as determined in accordance with GAAP)
of the Borrower and its Subsidiaries on a consolidated basis for such period.
 
“Impermissible Qualification” means, relative to the opinion or certification of
any independent public accountant as to any financial statement of the Borrower,
any qualification or exception to such opinion or certification (i) which is of
a “going concern” or similar nature, (ii) which relates to the limited scope of
examination of matters relevant to such financial statement, or (iii) which
relates to the treatment or classification of any item in such financial
statement and which would require an adjustment to such item the effect of which
would be to cause the Borrower to be in violation of Section 7.15 hereof.
 
“Indebtedness” means, as to any Person, without duplication: (i) all obligations
of such Person for borrowed money or evidenced by bonds, debentures, notes or
similar instruments; (ii) all obligations of such Person for the deferred
purchase price of Property or services (other than in respect of trade accounts
payable arising in the ordinary course of business which are not past-due);
(iii) all Capitalized Lease Obligations of such Person; (iv) all indebtedness of
the kind referred to in (i)-(iii) and (v)-(vii) secured by a Lien on such
Person's interest in Property, assets or revenues to the extent of the lesser
of  the value of such Person's interest in such Property that is subject to such
Lien or the principal amount of such indebtedness but excluding any such
indebtedness secured by a Lien on any Property or assets owned by others if (A)
such Person holds only a leasehold interest or an easement, right-of-way,
license or similar right of use or occupancy with respect to such Property or
asset and (B) such Person has not assumed or become liable for the payment of
such indebtedness; (v) all Guarantees issued by such Person of Indebtedness of
another Person; (vi) all obligations of such Person, contingent or otherwise, in
respect of any letters of credit (whether commercial or standby) or bankers’
acceptances, and (vii) all obligations of such Person under synthetic (and
similar type) lease arrangements; provided that for purposes of calculating such
Person’s Indebtedness under such synthetic (or similar type) lease arrangements,
such lease arrangement shall be treated as if it were a Capitalized Lease.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Indemnitee” is defined in Section 11.11(b) hereof.
 
“Information” is defined in Section 11.15 hereof.
 
 “Interest Period” is defined in Section 2.5 hereof.
 
“Investments” is defined in Section 7.13.
 
“Joint Lead-Arrangers” means J.P. Morgan Securities Inc. and RBS Securities
Corporation d/b/a RBS Greenwich Capital.
 
8
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
“Lender” and “Lenders” are defined in the first paragraph of this Agreement.
 
“Level I Status” means, subject to the provisions of Schedule 1, the Borrower’s
S&P Rating is AA or higher and its Moody’s Rating is Aa2 or higher.
 
“Level II Status” means Level I Status does not exist, but, subject to the
provisions of Schedule 1, the Borrower’s S&P Rating  is AA- or higher and its
Moody’s Rating is Aa3 or higher.
 
“Level III Status” means neither Level I Status nor Level II Status exists, but,
subject to the provisions of Schedule 1, the Borrower’s S&P Rating  is A+ or
higher and its Moody’s Rating is A1 or higher.
 
“Level IV Status” means none of Level I Status, Level II Status nor Level III
Status exists, but, subject to the provisions of Schedule 1, the Borrower’s S&P
Rating is A or higher and its Moody’s rating is A2 or higher.
 
 “Level V Status” means none of Level I Status, Level II Status, Level III
Status nor Level IV Status exists.
 
 “LIBOR” is defined in Section 2.2(b) hereof.
 
“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, including, but not limited to, the
security interest or lien arising from a mortgage, encumbrance, pledge,
conditional sale, security agreement or trust receipt, or a lease, consignment
or bailment for security purposes.  For the purposes of this definition, a
Person shall be deemed to be the owner of any Property which it has acquired or
holds subject to a conditional sale agreement, Capital Lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person for security purposes, and such retention of title
shall constitute a “Lien.”
 
“Loan” and “Loans” are defined in Section 2.1 hereof and includes a Base Rate
Loan or Eurodollar Loan, each of which is a “type” of Loan hereunder.
 
“Material Adverse Effect” means any effect, resulting from any event or
circumstance whatsoever, which has a material adverse effect on the financial
condition or results of operations of the Borrower, or on the ability of the
Borrower to perform its payment obligations under this Agreement.
 
“Material Subsidiaries” means any Subsidiary of the Borrower which is not an
Immaterial Subsidiary.
 
“Moody’s Rating” means the long term issuer rating assigned by Moody’s Investors
Service, Inc. and any successor thereto that is a nationally recognized rating
agency to the Borrower (or if neither Moody’s Investors Service, Inc. nor any
such
 
9
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
successor shall be in the business of rating long-term indebtedness, a
nationally recognized rating agency in the United States of America as mutually
agreed between the Required Lenders and Borrower).  Any reference in this
Agreement to any specific rating is a reference to such rating as currently
defined by Moody’s Investors Service, Inc. (or such a successor) and shall be
deemed to refer to the equivalent rating if such rating system changes.
 
“Nicor” means Nicor Inc., an Illinois corporation.
 
 “Nicor Gas Indenture” means that certain Indenture, dated as of January 1,
1954, between Commonwealth Edison Company and Continental Illinois National Bank
and Trust Company of Chicago, as supplemented from time to time, and as last
supplemented by a Supplemental Indenture, dated as of August 1, 2008 to be
effective August 15, 2008, between the Borrower and BNY Midwest Trust Company,
as successor trustee under the Indenture dated as of January 1, 1954, as amended
or supplemented from time to time.
 
 “Note” is defined in Section 2.9(a) hereof.
 
“Notice of Borrowing” means a notice of borrowing in the form of Exhibit D
hereto.
 
“Obligations” means all fees payable hereunder, all obligations of the Borrower
to pay principal or interest on Loans, fees, expenses, indemnities, and all
other payment obligations of the Borrower arising under or in relation to any
Credit Document.
 
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or Property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Credit Document.
 
“Participant” is defined in Section 11.8(d) hereof.
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Plan” means a “pension plan”, as such term is defined in section 3(2)
of ERISA, which is subject to Title IV of ERISA, and to which the Borrower or
any member of the Controlled Group, may have liability, including any liability
by reason of having been a substantial employer within the meaning of section
4063 of ERISA at any time during the preceding five years, or by reason of being
deemed to be a contributing sponsor under section 4069 of ERISA.
 
“Percentage” means, for each Lender, the percentage of the Commitments
represented by such Lender’s Commitment or, if the Commitments have been
terminated, the percentage held by such Lender of the aggregate principal amount
of all outstanding Obligations.
 
10
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
“Permitted Derivative Obligations” means all Derivative Obligations as to which
the Derivative Arrangements giving rise to such Derivative Obligation are
entered into in the ordinary course of business to hedge interest rate risk,
currency risk, commodity price risk or the production of Borrower or its
Subsidiaries (and not for speculative purposes).
 
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or any agency or political subdivision
thereof.
 
“Property” means any property or asset, of any nature whatsoever, whether real,
personal or mixed, tangible or intangible, and whether now owned or hereafter
acquired.
 
“Related Parties” means, subject to the provisions of Section 11.8 with respect
to any Person, such Person’s Affiliates and the directors, officers, employees,
agents and advisors of such Person and of such Person’s Affiliates.
 
“Release” means “release”, as such term is defined in CERCLA.
 
“Required Lenders” means, as of the date of determination thereof, Lenders
holding in the aggregate at least a majority in interest of the then aggregate
unpaid principal amount of the Loans owing to Lenders, or, if no such principal
amount is then outstanding, Lenders having at least a majority in interest of
the Commitments.
 
 “SEC” means the United States Securities and Exchange Commission.
 
“SEC Disclosure Documents” means all reports on forms 10K, 10Q, and 8K filed by
Nicor or the Borrower with the SEC prior to the Closing Date.
 
“Security” has the same meaning as in Section 2(l) of the Securities Act of
1933, as amended.
 
“S&P Rating” means the senior unsecured debt rating assigned by Standard &
Poor’s Ratings Group, a division of The McGraw-Hill Companies, Inc. and any
successor thereto that is a nationally recognized rating agency to the Borrower
(or, if neither such division nor any successor shall be in the business of
rating long-term indebtedness, a nationally recognized rating agency in the
United States as mutually agreed between the Required Lenders and
Borrower).  Any reference in this Agreement to any specific rating is a
reference to such rating as currently defined by Standard & Poor’s Ratings
Group, a division of The McGraw-Hill Companies, Inc. (or such a successor) and
shall be deemed to refer to the equivalent rating if such rating system changes.
 
“Solvent” means that (a) the fair value of a Person’s assets is in excess of the
total amount of such Person’s debts, as determined in accordance with the United
States Bankruptcy Code, and (b) the present fair saleable value of a Person’s
assets is in excess of the amount that will be required to pay such Person’s
debts as they become absolute and matured.  As used in this definition, the term
“debts” includes any legal liability,
 
11
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
whether matured or unmatured, liquidated or unliquidated, absolute, fixed or
contingent, as determined in accordance with the United States Bankruptcy Code.
 
“SPC” has the meaning specified in Section 11.8(g).
 
 “Subsidiary” means, as to the Borrower, any corporation or other entity (i)
which is or should be consolidated into the financial statements of the Borrower
in accordance with GAAP or (ii) of which more than fifty percent (50%) of the
outstanding stock or comparable equity interests having ordinary voting power
for the election of the Board of Directors of such corporation or similar
governing body in the case of a non-corporation (irrespective of whether or not,
at the time, stock or other equity interests of any other class or classes of
such corporation or other entity shall have or might have voting power by reason
of the happening of any contingency) is at the time directly or indirectly owned
by the Borrower or by one or more of its Subsidiaries.
 
 “Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Telerate Service” means the Moneyline Telerate, Inc.
 
“Termination Date” means May 11, 2009, as extended from time to time pursuant to
Section 3.2.
 
“Utilization Fee Rate” means the percentage set forth in Schedule 1 hereto
beside the then applicable Level.
 
“Unfunded Vested Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (i) the present value of all vested nonforfeitable
accrued benefits under such Plan exceeds (ii) the fair market value of all Plan
assets allocable to such benefits, all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the Controlled Group to the PBGC or the
Plan under Title IV of ERISA.
 
“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.
 
“Voting Stock” of any Person means capital stock of any class or classes or
other equity interests (however designated) having ordinary voting power for the
election of directors or similar governing body of such Person.
 
“Welfare Plan” means a “welfare plan”, as such term is defined in section 3(1)
of ERISA.
 
“Wholly-Owned Subsidiary” means a Subsidiary of Borrower of which all of the
issued and outstanding shares of stock or other equity interests (other than
directors’
 
12
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
qualifying shares as required by law) shall be owned, directly or indirectly, by
the Borrower.

 
Section 1.2             Interpretation.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.  All references to times of day in this Agreement shall be
references to New York, New York time unless otherwise specifically provided.
Where the character or amount of any asset or liability or item of income or
expense is required to be determined or any consolidation or other accounting
computation is required to be made for the purposes of this Agreement, the same
shall be done in accordance with GAAP in effect on the Closing Date, to the
extent applicable, except where such principles are inconsistent with the
specific provisions of this Agreement.
 
SECTION 2.  
THE CREDITS.

 
Section 2.1            The Revolving Loan Commitment.  Subject to the terms and
conditions hereof (including Sections 6.1 and 6.2), each Lender, by its
acceptance hereof, severally agrees to make a loan or loans (individually a
“Loan” and collectively “Loans”) to the Borrower from time to time on a
revolving basis in U.S. Dollars in an aggregate outstanding amount up to the
amount of its commitment set forth on Schedule 2 hereto (such amount, as reduced
pursuant to Section 2.11(a), increased pursuant to Section 2.11(b) or Section
2.12, or changed as a result of one or more assignments under Section 11.8, its
“Commitment” and, cumulatively for all the Lenders, the “Commitments”) before
the Termination Date; provided that the aggregate amount of Loans at any time
outstanding shall not exceed the Commitments in effect at such time.  On the
Termination Date the Commitments shall terminate.  Each Borrowing of Loans shall
be made ratably from the Lenders in proportion to their respective
Percentages.  As provided in Section 2.4(a) hereof, the Borrower may elect that
each Borrowing of Loans be either Base Rate Loans or Eurodollar Loans.  Loans
may be repaid and the principal amount thereof reborrowed before the Termination
Date, subject to all the terms and conditions
 
13
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
hereof.  Unless an earlier maturity is provided for hereunder, all Loans shall
mature and be due and payable on the Termination Date.
 
Section 2.2            Applicable Interest Rates.
 
(a)     Base Rate Loans.  Each Base Rate Loan made or maintained by a Lender
shall bear interest during the period it is outstanding (computed (x) at all
times the Base Rate is based on the rate described in clause (i) of the
definition thereof, on the basis of a year of 365 or 366 days, as applicable,
and actual days elapsed or (y) at all times the Base Rate is based on the rate
described in clause (ii) of the definition thereof, on the basis of a year of
360 days and actual days elapsed) on the unpaid principal amount thereof from
the date such Loan is advanced, continued or created by conversion from a
Eurodollar Loan until maturity (whether by acceleration or otherwise) at a rate
per annum equal to the sum of the Applicable Margin plus the Base Rate from time
to time in effect, payable on the last Business Day of each calendar quarter and
at maturity (whether by acceleration or otherwise).
 
“Base Rate” means for any day the greater of:
 
(i)         the rate of interest announced by JPMorgan Chase Bank, N.A. from
time to time as its prime rate, or equivalent, for U.S.  Dollar loans within the
United States as in effect on such day, with any change in the Base Rate
resulting from a change in said prime rate to be effective as of the date of the
relevant change in said prime rate; and
 
(ii)        the sum of (x) the Federal Funds Rate, plus (y) ½ of 1% (0.50%).
 
(b)     Eurodollar Loans.  Each Eurodollar Loan made or maintained by a Lender
shall bear interest during each Interest Period it is outstanding (computed on
the basis of a year of 360 days and actual days elapsed) on the unpaid principal
amount thereof from the date such Loan is advanced, continued, or created by
conversion from a Base Rate Loan until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the Adjusted LIBOR applicable for such Interest Period, payable on the last day
of the Interest Period and at maturity (whether by acceleration or otherwise),
and, if the applicable Interest Period is longer than three months, on each day
occurring every three months after the commencement of such Interest Period.
 
“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
determined in accordance with the following formula:
 
Adjusted LIBOR
=
LIBOR
 
 
1 - Eurodollar Reserve Percentage



“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans, (a)
the LIBOR Index Rate for such Interest Period, if such rate is available, and
(b) if the
 
14
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
LIBOR Index Rate cannot be determined, the arithmetical average of the rates of
interest per annum (rounded upwards, if necessary, to the nearest one-sixteenth
of one percent) at which deposits in U.S.  Dollars, in immediately available
funds are offered to the Administrative Agent at 11:00 a.m. (London, England
time) two (2) Business Days before the beginning of such Interest Period by
major banks in the interbank eurodollar market for delivery on the first day of
and for a period equal to such Interest Period in an amount equal or comparable
to the principal amount of the Eurodollar Loan scheduled to be made by each
Lender as part of such Borrowing.
 
“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one-sixteenth of one percent) for
deposits in U.S. Dollars for delivery on the first day of and for a period equal
to such Interest Period in an amount equal or comparable to the principal amount
of the Eurodollar Loan scheduled to be made by each Lender as part of such
Borrowing, which appears on the Applicable Telerate Page as of 11:00 a.m.
(London, England time) on the day two (2) Business Days before the commencement
of such Interest Period.
 
“Applicable Telerate Page” means the display page designated as “Page 3750” on
the Telerate Service (or such other pages as may replace any such page on that
service or such other service as may be nominated by the British Bankers’
Association as the information vendor for the purpose of displaying British
Bankers’ Association Interest Settlement Rates for deposits in U.S.  Dollars).
 
“Eurodollar Reserve Percentage” means for an Borrowing of Eurodollar Loans from
any Lender, the daily average for the applicable Interest Period of the actual
effective rate, expressed as a decimal, at which reserves (including, without
limitation, any supplemental, marginal and emergency reserves) are maintained by
such Lender during such Interest Period pursuant to Regulation D of the Board of
Governors of the Federal Reserve System (or any successor) on “eurocurrency
liabilities”, as defined in such Board’s Regulation D (or in respect of any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurodollar Loans is determined or any category of extensions of
credit or other assets that include loans by non-United States offices of any
Lender to United States residents), subject to any amendments of such reserve
requirement by such Board or its successor, taking into account any transitional
adjustments thereto.  For purposes of this definition, the Eurodollar Loans
shall be deemed to be “eurocurrency liabilities” as defined in Regulation D
without benefit or credit for any prorations, exemptions or offsets under
Regulation D.
 
(c)     Rate Determinations.  The Administrative Agent shall determine each
interest rate applicable to Obligations, and a determination thereof by the
Administrative Agent shall be conclusive and binding except in the case of
manifest error.
 
Section 2.3            Minimum Borrowing Amounts. 
 
Each Borrowing of Base Rate Loans and Eurodollar Loans shall be in an amount not
less than (i) if such Borrowing is comprised of a Borrowing of Base Rate Loans,
$1,000,000 and integral multiples of $500,000 in excess thereof, and (ii) if
such
 
15
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
Borrowing is comprised of a Borrowing of Eurodollar Loans, $2,000,000 and
integral multiples of $1,000,000 in excess thereof.
 
Section 2.4            Manner of Borrowing Loans and Designating Interest Rates
Applicable to Loans.
 
(a)     Notice to the Administrative Agent.  The Borrower shall give notice to
the Administrative Agent by no later than 11:00 a.m. (Chicago time) (i) at least
three (3) Business Days before the date on which the Borrower requests the
Lenders to advance a Borrowing of Eurodollar Loans, or (ii) on the date on which
the Borrower requests the Lenders to advance a Borrowing of Base Rate Loans. The
Loans included in each Borrowing shall bear interest initially at the type of
rate specified in such notice of a new Borrowing.  Thereafter, the Borrower may
from time to time elect to change or continue the type of interest rate borne by
each Borrowing or, subject to Section 2.3, a portion thereof, as follows: (i) if
such Borrowing is of Eurodollar Loans, on the last day of the Interest Period
applicable thereto, the Borrower may continue part or all of such Borrowing as
Eurodollar Loans for an Interest Period or Interest Periods specified by the
Borrower or convert part or all of such Borrowing into Base Rate Loans, and (ii)
if such Borrowing is of Base Rate Loans, on any Business Day, the Borrower may
convert all or part of such Borrowing into Eurodollar Loans for an Interest
Period or Interest Periods specified by the Borrower.  The Borrower shall give
all such notices requesting, the advance, continuation, or conversion of a
Borrowing to the Administrative Agent by telephone, facsimile or electronic
means (which notice shall be irrevocable once given and, if by telephone, shall
be promptly confirmed in writing).  Notices of the continuation of a Borrowing
of Eurodollar Loans for an additional Interest Period or of the conversion of
part or all of a Borrowing of Base Rate Loans into Eurodollar Loans must be
given by no later than 12:00 noon (Chicago time) at least three (3) Business
Days before the date of the requested continuation or conversion. Notices of the
conversion of part or all of a Borrowing of Eurodollar Loans into Base Rate
Loans must be given by no later than 11:00 a.m. (Chicago time) on the date of
the requested conversion. All such notices concerning the advance, continuation,
or conversion of a Borrowing shall be irrevocable once given and shall specify
the date of the requested advance, continuation or conversion of a Borrowing
(which shall be a Business Day), the amount of the requested Borrowing to be
advanced, continued, or converted, the type of Loans to comprise such new,
continued or converted Borrowing and, if such Borrowing is to be comprised of
Eurodollar Loans, the Interest Period applicable thereto.  All such notices
shall be in the form of a Notice of Borrowing, unless otherwise consented to by
the Administrative Agent; provided that the Borrower agrees that the
Administrative Agent may rely on any telephonic, facsimile or electronic notice
given by any person it in good faith believes is an Authorized Representative
without the necessity of independent investigation, and in the event any such
notice by telephone conflicts with any written confirmation, such telephonic
notice shall govern if the Administrative Agent has acted in reliance
thereon.  There may be no more than six different Interest Periods in effect at
any one time.
 
(b)     Notice to the Lenders.  The Administrative Agent shall give prompt
telephonic, facsimile or electronic notice to each Lender of any notice from the
Borrower
 
16
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
received pursuant to Section 2.4(a) above.  The Administrative Agent shall give
notice to the Borrower and each Lender by like means of the interest rate
applicable to each Borrowing of Eurodollar Loans.
 
(c)     Borrower’s Failure to Notify.  If the Borrower fails to give notice
pursuant to Section 2.4(a) above of the continuation or conversion of any
outstanding principal amount of a Borrowing of Eurodollar Loans before the last
day of its then current Interest Period within the period required by Section
2.4(a) and has not notified the Administrative Agent within the period required
by Section 2.7(a) that it intends to prepay such Borrowing, such Borrowing shall
automatically be converted into a Borrowing of Base Rate Loans, subject to
Section 6.2 hereof.  The Administrative Agent shall promptly notify the Lenders
of the Borrower’s failure to so give a notice under Section 2.4(a).
 
(d)     Disbursement of Loans.  Not later than 12:00 noon (New York time) on the
date of any requested advance of a new Borrowing of Eurodollar Loans, and not
later than 2:00 p.m. (New York time) on the date of any requested advance of a
new Borrowing of Base Rate Loans, subject to Section 6 hereof, each Lender shall
make available its Loan comprising part of such Borrowing in funds immediately
available at the principal office of the Administrative Agent in New York, New
York.  The Administrative Agent shall make Loans available to Borrower at the
Administrative Agent’s principal office in New York, New York or such other
office as the Administrative Agent has previously agreed in writing to with
Borrower, in each case in the type of funds received by the Administrative Agent
from the Lenders.
 
(e)     Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.4(d) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to such Loans.  If the Borrower and such Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to the Borrower the amount
of such interest paid by the Borrower for such period.  If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.  Any payment by the Borrower shall be
 
17
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.
 
(f)      Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
 
Section 2.5             Interest Periods.
 
As provided in Section 2.4(a) hereof, at the time of each request of a Borrowing
of Eurodollar Loans, the Borrower shall select an Interest Period applicable to
such Loans from among the available options.  The term “Interest Period” means
the period commencing on the date a Borrowing of Eurodollar Loans is advanced,
continued, or created by conversion and ending 1, 2, 3, or 6 months thereafter;
provided, however, that:
 
(a)        the Borrower may not select an Interest Period that extends beyond
the Termination Date;
 
(b)       whenever the last day of any Interest Period would otherwise be a day
that is not a Business Day, the last day of such Interest Period shall be
extended to the next succeeding Business Day; provided that, if such extension
would cause the last day of an Interest Period to occur in the following
calendar month, the last day of such Interest Period shall be the immediately
preceding Business Day; and
 
(c)       for purposes of determining an Interest Period, a month means a period
starting on one day in a calendar month and ending on the numerically
corresponding day in the next calendar month; provided, however, that if there
is no numerically corresponding day in the month in which such an Interest
Period is to end or if such an Interest Period begins on the last Business Day
of a calendar month, then such Interest Period shall end on the last Business
Day of the calendar month in which such Interest Period is to end.
 
Section 2.6            Maturity of Loans.  Unless an earlier maturity is
provided for hereunder (whether by acceleration or otherwise), all Obligations
(including principal and interest on all outstanding Loans) shall mature and
become due and payable on the
 
18
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
Termination Date.  The Borrower hereby promises to pay as and when due each
Obligation owing by it.  The Borrower hereby waives demand, presentment, protest
or notice of any kind with respect to each such Obligation.
 
Section 2.7             Prepayments.  (a)  Borrower may prepay without premium
or penalty and in whole or in part (but, if in part, then (i) in an amount not
less than $5,000,000 and integral multiples of $1,000,000 in excess thereof, and
(ii) in an amount such that the minimum amount required for a Borrowing pursuant
to Section 2.3 hereof remains outstanding) any Borrowing of Eurodollar Loans
upon three (3) Business Days’ prior irrevocable notice to the Administrative
Agent or, in the case of a Borrowing of Base Rate Loans, irrevocable notice
delivered to the Administrative Agent no later than 12:00 noon (Chicago time) on
the date of prepayment, such prepayment to be made by the payment of the
principal amount to be prepaid and accrued interest thereon to the date fixed
for prepayment.  In the case of Eurodollar Loans, any amounts owing under
Section 2.10 hereof as a result of such prepayment shall be paid
contemporaneously with such prepayment.  The Administrative Agent will promptly
advise each Lender of any such prepayment notice it receives from the
Borrower.  Any amount paid or prepaid before the Termination Date may, subject
to the terms and conditions of this Agreement, be borrowed, repaid and borrowed
again.
 
(b)     If  the aggregate amount of outstanding Loans shall at any time for any
reason exceed the Commitments then in effect, the Borrower shall, immediately
and without notice or demand, pay the amount of such excess to the
Administrative Agent for the ratable benefit of the Lenders as a prepayment of
the Loans and such prepayments shall not be subject to the provisions of Section
2.7(a).  Immediately upon determining the need to make any such prepayment
Borrower shall notify the Administrative Agent of such required
prepayment.  Each such prepayment shall be accompanied by a payment of all
accrued and unpaid interest on the Loans prepaid and shall be subject to Section
2.10.
 
Section 2.8             Default Rate.  If any Obligation, is not paid when due
(whether by acceleration or otherwise), or upon the occurrence of any Event of
Default and notice from the Administrative Agent to the Borrower referencing
such Event of Default and stating that the additional interest ("Default
Interest") specified in this Section 2.8 shall commence accruing, all
Obligations shall, to the extent permitted by applicable law, bear interest
(computed on the basis of a year of 360 days and actual days elapsed or, if
based on the rate described in clause (i) of the definition of Base Rate, on the
basis of a year of 365 or 366 days, as applicable, and the actual number of days
elapsed) from the date such payment on such Obligations was due or such notice
was delivered, until paid in full or such Event of Default is waived in
accordance with the provisions of this Agreement, payable on demand, at a rate
per annum equal to:
 
(a)       for any Obligation other than a Eurodollar Loan (including principal
and interest relating to Base Rate Loans and interest on Eurodollar Loans), the
sum of two percent (2%) plus the Applicable Margin applicable to Base Rate Loans
plus the Base Rate from time to time in effect; and
 
 
19
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
(b)       for the principal of any Eurodollar Loan, the sum of two percent (2%)
plus the rate of interest in effect thereon at the time of such default until
the end of the Interest Period applicable thereto and, thereafter, at a rate per
annum equal to the sum of two percent (2%) plus the Applicable Margin applicable
to Base Rate Loans plus the Base Rate from time to time in effect;
 
provided, however, that following acceleration of the Loans pursuant to Section
8.3, Default Interest shall accrue and be payable hereunder whether or not
previously required by the Administrative Agent.
 
Section 2.9             Evidence of Debt.  (a)  Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan owing to
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder in respect of
Loans.  The Borrower agrees that upon notice by any Lender to the Borrower (with
a copy of such notice to the Administrative Agent) to the effect that a Note is
required or appropriate in order for such Lender to evidence (whether for
purposes of pledge, enforcement or otherwise) the Loans owing to, or to be made
by, such Lender under the Credit Documents, the Borrower shall promptly execute
and deliver to such Lender a promissory note in the form of Exhibit A hereto
(each such promissory note is hereinafter referred to as a “Note” and
collectively such promissory notes are referred to as the “Notes”).
 
(b)     The Register maintained by the Administrative Agent pursuant to Section
11.8(c) shall include a control account, and a subsidiary account for each
Lender, in which accounts (taken together) shall be recorded (i) the date and
amount of each Borrowing made hereunder, the type of Loan comprising such
Borrowing and, if appropriate, the Interest Period applicable thereto, (ii) the
terms of each Assignment and Acceptance delivered to and accepted by it, (iii)
the amount of any principal or interest due and payable or to become due and
payable from the Borrower to each Lender hereunder and (iv) the amount of any
sum received by the Administrative Agent from the Borrower hereunder and each
Lender’s share thereof.
 
(c)     Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Administrative Agent or such Lender
to make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrower under this Agreement.
 
Section 2.10           Funding Indemnity.  If any Lender shall incur any loss,
cost or expense (including, without limitation, any loss, cost or expense
(excluding loss of
 
 
20
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
margin) incurred by reason of the liquidation or re-employment of deposits or
other funds acquired by such Lender to fund or maintain any Eurodollar Loan or
the relending or reinvesting of such deposits or amounts paid or prepaid to such
Lender) as a result of:
 
(a)       any payment (whether by acceleration, pursuant to Section 9.5 or
otherwise), prepayment or conversion of a Eurodollar Loan on a date other than
the last day of its Interest Period,
 
(b)      any failure (because of a failure to meet the conditions of Section 6
or otherwise) by the Borrower to borrow or continue a Eurodollar Loan, or to
convert a Base Rate Loan into a Eurodollar Loan, on the date specified in a
notice given pursuant to Section 2.4(a) or established pursuant to Section
2.4(c) hereof,
 
(c)       any failure by the Borrower to make any payment or prepayment of
principal on any Eurodollar Loan when due (whether by acceleration or
otherwise), or
 
(d)       any acceleration of the maturity of a Eurodollar Loan as a result of
the occurrence of any Event of Default hereunder,
 
then, upon the demand of such Lender, the Borrower shall pay to such Lender such
amount as will reimburse such Lender for such loss, cost or expense.  If any
Lender makes such a claim for compensation, it shall provide to the Borrower,
with a copy to the Administrative Agent, a certificate executed by an officer of
such Lender setting forth the amount of such loss, cost or expense in reasonable
detail (including an explanation of the basis for and the computation of such
loss, cost or expense) and the amounts shown on such certificate if reasonably
calculated shall be prima facie evidence of the amount of such loss, cost or
expense.
 
Section 2.11          Commitments.  (a)  Borrower shall have the right at any
time and from time to time, upon five (5) Business Days’ prior written notice to
the Administrative Agent, to reduce or terminate the Commitments without premium
or penalty, in whole or in part, any partial termination or reduction to be (i)
in an amount not less than $5,000,000 and integral multiples of $1,000,000 in
excess thereof, and (ii) allocated ratably among the Lenders in proportion to
their respective Percentages; provided that the Commitments may not be reduced
to an amount less than the amount of the Loans then outstanding.  The
Administrative Agent shall give prompt notice to each Lender of any reduction or
termination of Commitments.  Any reduction or termination of Commitments
pursuant to this Section 2.11 may not be reinstated.
 
(b)     The Borrower and the Administrative Agent may from time to time add
additional financial institutions as parties to this Agreement or, with the
written consent of an existing Lender, increase the Commitment of such existing
Lender (any such financial institution or existing Lender which is increasing
its commitment being referred to as an “Added Lender”) pursuant to documentation
satisfactory to the Borrower and the Administrative Agent and any such Added
Lender shall for all purposes be considered a
 
 
21
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
Lender for purposes of this Agreement and the other Credit Documents with a
Commitment as set forth in such documentation.  Any such Added Lender shall on
the date it is deemed a party to this Agreement purchase from the other Lenders
its Percentage (or the increase in its Percentage, in the case of an Added
Lender which is an existing Lender) of the Loans outstanding.  Notwithstanding
anything contained in this Section 2.11(b) to the contrary, but subject to
Section 2.12, the aggregate amount of Commitments may not at any time exceed
$600,000,000 without the consent of the Required Lenders.
 
Section 2.12          Increase in the Aggregate Commitments. (a)  The Borrower
may, at any time prior to the Termination Date, by notice to the Administrative
Agent and in accordance with Section 2.12(b), request that the aggregate amount
of the Commitments be increased by an amount of $25,000,000 or an integral
multiple thereof (each a "Commitment Increase") to be effective as of a date
that is at least 90 days prior to the scheduled Termination Date then in effect
(the "Increase Date") as specified in the related notice to the Administrative
Agent; provided, however that (i) in no event shall the aggregate amount of the
Commitments at any time exceed $750,000,000, (ii) on the date of any request by
the Borrower for a Commitment Increase and on the related Increase Date the
applicable conditions set forth in Sections 3.2 and 6.2 shall be satisfied and
(iii) prior to the effectiveness of any such increase, the Borrower shall
deliver a certified copy of their Board of Directors' resolutions authorizing
such increase.
 
(b)          The Administrative Agent shall promptly notify the Lenders of a
request by the Borrower for a Commitment Increase, which notice shall include
(i) the proposed amount of such requested Commitment Increase, (ii) the proposed
Increase Date and (iii) the date by which Lenders wishing to participate in the
Commitment Increase must commit to an increase in the amount of their respective
Commitments (the "Commitment Date").  Each Lender that is willing to participate
in such requested Commitment Increase (each an "Increasing Lender") shall, in
its sole discretion, give written notice to the Administrative Agent on or prior
to the Commitment Date of the amount by which it is willing to increase its
Commitment. Failure of a Lender to provide any such notice shall be considered a
rejection of an offer to increase its commitment. If the Lenders notify the
Administrative Agent that they are willing to increase the amount of their
respective Commitments by an aggregate amount that exceeds the amount of the
requested Commitment Increase, the requested Commitment Increase shall be
allocated among the Lenders willing to participate therein in such amounts as
are agreed between the Borrower and the Administrative Agent.
 
(c)       Promptly following each Commitment Date, the Administrative Agent
shall notify the Borrower as to the amount, if any, by which the Lenders are
willing to participate in the requested Commitment Increase.  If the aggregate
amount by which the Lenders are willing to participate in any requested
Commitment Increase on any such Commitment Date is less than the requested
Commitment Increase, then the Borrower may extend offers to one or more Eligible
Assignees to participate in any portion of the requested Commitment Increase
that has not been committed to by the
 
 
22
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
 Lenders as of the applicable Commitment Date; provided, however, that the
Commitment of each such Eligible Assignee shall be in an amount not less than
$5,000,000.
 
(d)          On each Increase Date, each Eligible Assignee that accepts an offer
to participate in a Commitment Increase requested in accordance with Section
2.12(a) (each such Eligible Assignee, an "Assuming Lender") shall become a
Lender party to this Agreement as of such Increase Date and the Commitment of
each Increasing Lender for such requested Commitment Increase shall be increased
by the amount of the Commitment Increase so requested (or by the amount
allocated to such Lender pursuant to the last sentence of Section 2.12(b)) as of
such Increase Date. On each Increase Date, the Administrative Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Borrower, on or before 11:00 A.M. (Chicago time), by telecopier, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date.  Each Increasing Lender
and each Assuming Lender shall, before 2:00 P.M. (Chicago time) on the Increase
Date, make available for the account of its applicable lending office to the
account of the Administrative Agent, in same day funds, in the case of such
Assuming Lender, an amount equal to such Assuming Lender's ratable portion of
the Borrowings then outstanding (calculated based on its Commitment as a
percentage of the aggregate Commitments outstanding after giving effect to the
relevant Commitment Increase) and, in the case of such Increasing Lender, an
amount equal to the excess of (i) such Increasing Lender's ratable portion of
the Borrowings then outstanding (calculated based on its Commitment as a
percentage of the aggregate Commitments outstanding after giving effect to the
relevant Commitment Increase) over (ii) such Increasing Lender's ratable portion
of the Borrowings then outstanding (calculated based on its Commitment (without
giving effect to the relevant Commitment Increase) as a percentage of the
aggregate Commitments (without giving effect to the relevant Commitment
Increase).  After the Administrative Agent's receipt of such funds from each
such Increasing Lender and each such Assuming Lender, the Administrative Agent
will promptly thereafter cause to be distributed like funds to the other Lenders
for the account of their respective applicable lending offices in an amount to
each other Lender such that the aggregate amount of the outstanding Loans owing
to each Lender after giving effect to such distribution equals such Lender's
ratable portion of the Borrowings then outstanding (calculated based on its
Commitment as a percentage of the aggregate Commitments outstanding after giving
effect to the relevant Commitment Increase).
 
SECTION 3.  
FEES AND EXTENSIONS.

 
Section 3.1             Fees.
 
(a)     Facility Fee and other Fees.  From and after the Closing Date, the
Borrower shall pay to the Administrative Agent for the ratable account of the
Lenders in accordance with their Percentages a facility fee accruing at a rate
per annum equal to the Facility Fee Rate on the average daily amount of the
Commitments (whether used or unused), or if the Commitments have expired or
terminated, on the principal amount of
 
 
23
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
Loans then outstanding.  Such facility fee is payable in arrears on the last
Business Day of each calendar quarter and on the Termination Date, and if the
Commitments are terminated in whole prior to the Termination Date, the fee for
the period to but not including the date of such termination shall be paid in
whole on the date of such termination. On the Closing Date, the Borrower shall
pay to the Administrative Agent for the ratable account of the Lenders in
accordance with their Percentages all other fees payable to the Lenders pursuant
to the Fee Letters.
 
(b)     Utilization Fees.  For any day on which the aggregate amount of Loans
then outstanding exceeds fifty percent (50%) of the Commitments then in effect,
or if any Loans remain outstanding after the Commitments have been terminated,
then Borrower shall pay to the Administrative Agent for the ratable account of
the Lenders in accordance with their Percentages a utilization fee accruing at a
rate per annum equal to the Utilization Fee Rate on the aggregate amount of
Loans outstanding on such date.  Such utilization fee is payable in arrears on
the last Business Day of each calendar quarter and on the Termination Date, and
if the Commitments are terminated in whole prior to the Termination Date, the
fee for the period to but not including the date of such termination shall be
paid in whole on the date of such termination.
 
(c)     Administrative Agent Fees.  The Borrower shall pay to the Joint
Lead-Arrangers and the Administrative Agent for their sole account the fees
agreed to by the Borrower in the Fee Letters or as otherwise agreed among them
in writing.
 
(d)     Fee Calculations.  All fees payable under this Agreement shall be
payable in U.S.  Dollars and shall be computed on the basis of a year of 360
days, for the actual number of days elapsed.  All determinations of the amount
of fees owing hereunder (and the components thereof) shall be made by the
Administrative Agent and shall be prima facie evidence of the amount of such
fee.
 
Section 3.2     Extensions.
 
(a)     Requests for Extension.  The Borrower may, by notice to the
Administrative Agent (which shall promptly notify the Lenders) not earlier than
45 days and not later than 35 days prior to the Termination Date then in effect
hereunder (the “Existing Termination Date”), request that each Lender extend
such Lender’s Termination Date for an additional 9 months from the Existing
Termination Date.
 
(b)     Lender Elections to Extend.  Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
earlier than 30 days prior to the Existing Termination Date and not later than
the date (the “Notice Date”) that is 20 days prior to the Existing Termination
Date, advise the Administrative Agent whether or not such Lender agrees to such
extension and each Lender that determines not to so extend its Commitment
Termination Date (a “Non-Extending Lender”) shall notify the Administrative
Agent of such fact promptly after such determination (but in any event no later
than the Notice Date) and any Lender that does not so advise the Administrative
Agent on or before the Notice Date shall be deemed to be a Non-Extending
Lender.  The
 
 
24
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
election of any Lender to agree to such extension shall not obligate any other
Lender to so agree.
 
(c)     Notification by Administrative Agent.  The Administrative Agent shall
notify the Borrower of each Lender’s determination under this Section no later
than the date 15 days prior to the Existing Termination Date (or, if such date
is not a Business Day, on the next preceding Business Day).
 
(d)     Additional Commitment Lenders.  The Borrower shall have the right on or
before the Existing Termination Date to replace each Non-Extending Lender with,
and add as “Lenders” under this Agreement in place thereof, one or more Eligible
Assignees (each, an “Additional Commitment Lender”) with the approval of the
Administrative Agent (which approval shall not be unreasonably withheld).  Each
Additional Commitment Lender shall enter into an agreement in form and substance
satisfactory to the Borrower and the Administrative Agent pursuant to which such
Additional Commitment Lender shall, effective as of the Existing Termination
Date, undertake a Commitment (and, if any such Additional Commitment Lender is
already a Lender, its Commitment shall be in addition to such Lender’s
Commitment hereunder on such date).
 
(e)     Minimum Extension Requirement.  If (and only if) the Required Lenders
have agreed to extend their Termination Date, then, effective as of the Existing
Termination Date, the Termination Date of each Extending Lender and of each
Additional Commitment Lender shall be extended to the date falling 270 Days
after the Existing Termination Date (except that, if such date is not a Business
Day, such Commitment Date as so extended shall be the next preceding Business
Day) and each Additional Commitment Lender shall thereupon become a “Lender” for
all purposes of this Agreement.
 
(f)              Conditions to Effectiveness of Extensions.  Notwithstanding the
foregoing, the extension of the Termination Date pursuant to this Section shall
not be effective with respect to any Lender unless:
 
(x)         no Default or Event of Default shall have occurred and be continuing
on the date of such extension and after giving effect thereto;
 
(y)        the representations and warranties contained in this Agreement are
true and correct on and as of the date of such extension and after giving effect
thereto, as though made on and as of such date (or, if any such representation
or warranty is expressly stated to have been made as of a specific date, as of
such specific date); and
 
(z)        on or before the Termination Date of each Non-Extending Lender, (1)
the Borrower shall have paid in full the principal of and interest on all of the
Loans made by such Non-Extending Lender to the Borrower hereunder and (2) the
Borrower shall have paid in full all other Obligations owing to such Lender
hereunder.
 
 
25
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
SECTION 4.  
PLACE AND APPLICATION OF PAYMENTS.

 

All payments of principal of and interest on the Loan, and all other Obligations
payable by the Borrower under the Credit Documents shall be made by Borrower in
U.S. Dollars to the Administrative Agent by no later than 1:00 p.m. (Chicago
time) on the due date thereof at the principal office of the Administrative
Agent in New York, New York pursuant to the payment instructions set forth on
Part A of Schedule 4 hereof (or such other location in the United States as the
Administrative Agent may designate to Borrower) for the benefit of the Person or
Persons entitled thereto. Any payments received after such time shall be deemed
to have been received by the Administrative Agent on the next Business Day.  All
such payments shall be made free and clear of, and without deduction for, any
set-off, defense, counterclaim, levy, or any other deduction of any kind in
immediately available funds at the place of payment. The Administrative Agent,
will promptly thereafter cause to be distributed like funds relating to the
payment of principal or interest on Loans or applicable fees ratably to the
Lenders and like funds relating to the payment of any other amount payable to
any Person to such Person, in each case to be applied in accordance with the
terms of this Agreement.
 
SECTION 5.  
REPRESENTATIONS AND WARRANTIES.

 

The Borrower hereby represents and warrants to each Lender as to itself and,
where the following representations and warranties apply to its Subsidiaries or
Material Subsidiaries, as to each Subsidiary or Material Subsidiary, as
applicable, of the Borrower, as follows:
 
Section 5.1             Corporate Organization and Authority.  The Borrower is
(i) duly organized and existing in good standing under the laws of the State of
Illinois; (ii) has all necessary corporate power to carry on its present
business; and (iii) is duly licensed or qualified and in good standing in each
jurisdiction in which the nature of the business transacted by it or the nature
of the Property owned or leased by it makes such licensing, qualification or
good standing necessary and in which the failure to be so licensed, qualified or
in good standing would have a Material Adverse Effect.
 
Section 5.2            Subsidiaries.  Schedule 5.2 (as updated from time to time
pursuant to Section 7.1) hereto identifies each Material Subsidiary, such
Material Subsidiary’s jurisdiction of incorporation or formation, the percentage
of issued and outstanding shares of each class of such Material Subsidiary’s
capital stock or other equity interests owned by the Borrower and/or the
Borrower’s Subsidiaries and, if such percentage is not one hundred percent
(100%) (excluding directors’ qualifying shares as required by law), a
description of each class of its authorized capital stock and the number of
shares or equity interests of each class issued and outstanding.  Each Material
Subsidiary is duly formed and existing in good standing under the laws of the
jurisdiction of its formation, has all necessary organizational power to carry
on its present business, and is duly licensed or qualified and in good standing
in each jurisdiction in which the nature of the business transacted by it or the
nature of the Property owned or leased by it
 
26
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
makes such licensing or qualification necessary and in which the failure to be
so licensed or qualified would have a Material Adverse Effect.  All of the
issued and outstanding shares of capital stock or other equity interests, as
applicable, of each Material Subsidiary owned directly or indirectly by the
Borrower are validly issued and outstanding and fully paid and
nonassessable.  All such shares and other equity interests owned by the Borrower
are owned beneficially, and of record, free of any Lien, except as permitted in
Section 7.9.
 
Section 5.3            Corporate Authority and Validity of Obligations.  The
Borrower has all necessary corporate power and authority to execute, deliver and
perform its obligations under this Agreement and the Notes and to consummate the
transactions herein contemplated, and the execution, delivery and performance,
and the consummation of the transactions herein contemplated, by the Borrower of
this Agreement and the Notes have been duly authorized by all necessary
corporate action on its part; and this Agreement has been duly and validly
executed and delivered by the Borrower and constitutes, and the Notes when
executed and delivered for value will constitute, its legal, valid and binding
obligation, enforceable in accordance with their terms, subject to the effect of
any applicable bankruptcy, insolvency, reorganization or moratorium or similar
laws affecting the rights of creditors generally and subject to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).
 
Section 5.4             Financial Statements.  The consolidated balance sheet
and consolidated statement of capitalization of Nicor as of December 31, 2007
and the notes thereto (the “12/31 Financials”) and the related consolidated
statements of operations and cash flows of Nicor for the fiscal year ended on
said date, and the unaudited consolidated balance sheet of Nicor as of June 30,
2008 and the notes thereto (the “6/30 Financials”) and the related consolidated
statements of income and cash flows of Nicor for the 6-month period ended on
such date, heretofore furnished to the Lenders, are complete and correct and
fairly present the consolidated financial condition of Nicor as of said dates,
and the results of its operations for the fiscal year and 6-month period ended
on said dates (subject, in the case of the 6/30 Financials to normal year-end
audit adjustments).  On said dates the Borrower did not have any material
contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable
commitments, except as referred to or reflected or provided for in the 12/31
Financials and the 6/30 Financials as of said dates or as previously disclosed
in the SEC Disclosure Documents. From the period commencing December 31, 2007
and ending on the Closing Date, there has been no event or series of events
which has resulted in, or reasonably could be expected to result in, a Material
Adverse Effect.
 
Section 5.5             No Litigation; No Labor Controversies.  (a)  Except as
previously disclosed in the SEC Disclosure Documents, as of the Closing Date,
there are no legal or arbitral proceedings or any proceedings by or before any
Governmental Authority or agency, now pending or (to the knowledge of the
Borrower) threatened against the Borrower as to which there is a reasonable
possibility of an adverse
 
27
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
determination and which, if adversely determined, could have a Material Adverse
Effect during the term of this Agreement.
 
(b)     There are no labor controversies pending or, to the best knowledge of
Borrower, threatened against the Borrower or any Subsidiary of the Borrower
which could (individually or in the aggregate) have a Material Adverse Effect.
 
Section 5.6             Taxes.  The Borrower has filed all United States Federal
income tax returns and all other material tax returns which are required to be
filed by it and has paid all taxes due pursuant to such returns or pursuant to
any assessment received by the Borrower except for any such taxes that are being
contested in good faith and by proper proceedings and against which adequate
reserves are being maintained.  The charges, accruals and reserves on the books
of the Borrower in respect of taxes are in conformance with GAAP.
 
Section 5.7             Approvals.  No authorization, consent, approval,
license, exemption, filing or registration with any court or Governmental
Authority, nor any approval or consent of the stockholders of the Borrower or
any Subsidiary of the Borrower or from any other Person, is necessary for the
valid execution, delivery or performance by the Borrower or any Subsidiary of
the Borrower of any Credit Document to which it is a party, except for such
authorizations, consents, approvals, licenses, exemptions, filings or
registrations which have been made or obtained.
 
Section 5.8            ERISA.  During the twelve consecutive-month period prior
to the date of the execution and delivery of this Agreement and prior to the
date of any Borrowing, no steps have been taken to terminate or completely or
partially withdraw from any Pension Plan, and no contribution failure has
occurred with respect to any Pension Plan sufficient to give rise to a Lien
under section 302 (f) of ERISA.  No condition exists or event or transaction has
occurred with respect to any Pension Plan which might result in the incurrence
by the Borrower or any member of the Controlled Group of any material liability,
fine or penalty.  Except as previously disclosed in the SEC Disclosure
Documents, the Borrower does not have any contingent liability with respect to
any post-retirement benefit under a Welfare Plan, other than liability for
continuation coverage described in Part 6 of Title I of ERISA.
 
Section 5.9             Government Regulation.  Neither Borrower nor any
Subsidiary of Borrower is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
 
Section 5.10           Margin Stock; Use of Proceeds.  The Borrower is not
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock, and no proceeds of any borrowings hereunder will be used
for a purpose which violates, or would be inconsistent with, F.R.S. Board
Regulation U or X, or any official rulings on or interpretations of such
regulations.  Terms for which meanings are provided in F.R.S. Board Regulation U
or X or any regulations substituted therefor, as from time to time in effect,
are used in this Section 5.10 with such meanings.  The proceeds of the Loans
will be used solely to provide back-up for commercial paper, the proceeds of
 
28
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
 which will be used or have been used to purchase natural gas, and for other
general corporate purposes.
 
Section 5.11           Environmental Warranties.  Except as previously disclosed
in the SEC Disclosure Documents, as of the Closing Date:
 
(a)     all facilities and Property (including underlying groundwater) owned,
operated or leased by the Borrower are in material compliance with all
Environmental Laws, except for such instances of noncompliance as are unlikely,
singly or in the aggregate, to have a Material Adverse Effect;
 
(b)     there have been no past, and there are no pending or threatened:
 
(i)         claims, complaints, notices or requests for information received by
the Borrower with respect to any alleged violation of any Environmental Law or,
 
(ii)        complaints, notices or inquiries to the Borrower regarding potential
liability under any Environmental Law;
 
except as are unlikely, singly or in the aggregate, to have a Material Adverse
Effect;
 
(c)    there have been no Releases of Hazardous Materials at, on or under any
Property now or previously owned, operated or leased by the Borrower that,
singly or in the aggregate, are reasonably likely to have a Material Adverse
Effect;
 
(d)    the Borrower has been issued and is in material compliance with all
permits, certificates, approvals, licenses and other authorizations relating to
environmental matters and necessary for its businesses, except where the failure
to maintain or comply with any of the foregoing is not reasonably likely to have
a Material Adverse Effect during the term of this Agreement;
 
(e)     there are no underground storage tanks, active or abandoned, including
petroleum storage tanks, on or under any Property now or previously owned,
operated or leased by the Borrower, singly or in aggregate, that are reasonably
likely to have a Material Adverse Effect;
 
(f)     the Borrower has not directly transported or directly arranged for the
transportation of any Hazardous Material to any location which is listed or
proposed for listing on the National Priorities List pursuant to CERCLA, on the
CERCLIS or on any similar state list or which is the subject of Federal, state
or local enforcement actions or other investigations which may lead to material
claims against the Borrower for any remedial work, damage to natural resources
or personal injury, including claims under CERCLA that, singly or in the
aggregate, are reasonably likely to have a Material Adverse Effect during the
term of this Agreement;
 
 
29
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
(g)     there are no polychlorinated biphenyls or friable asbestos present at
any Property now or previously owned, operated or leased by the Borrower that,
singly or in the aggregate, are reasonably likely to have a Material Adverse
Effect during the term of this Agreement; and
 
(h)     no conditions exist at, on or under any Property now or previously owned
or leased by the Borrower which, with the passage of time, or the giving of
notice or both, would give rise to liability under any Environmental Law, which
would have a Material Adverse Effect during the term of this Agreement.
 
Section 5.12           Ownership of Property; Liens.  The Borrower and each
Subsidiary of the Borrower owns good title to, or a valid leasehold interest in,
or other enforceable interest in, its Property to the extent owned or leased by
it (except where the failure to have such title, a valid leasehold interest or
other enforceable interest is not reasonably likely to have a Material Adverse
Effect) free and clear of all Liens, except as permitted in Section 7.9.
 
Section 5.13         Compliance with Agreements.  None of the execution and
delivery of this Agreement and the Notes, the consummation of the transactions
herein contemplated and compliance with the terms and provisions hereof will
conflict with or result in a breach of, or require any consent under, (i) the
charter or by-laws of the Borrower, or (ii) any applicable law or regulation, or
any order, writ, injunction or decree of any court or Governmental Authority, or
(iii) any Contractual Obligation to which the Borrower is a party or by which it
is bound or to which it is subject, or constitute a default under any such
Contractual Obligation, or result in the creation or imposition of any Lien upon
any of the revenues or assets of the Borrower pursuant to the terms of any such
Contractual Obligation except in the case of this clause (iii) as would not have
a Material Adverse Effect.
 
Section 5.14   Full Disclosure.  All factual information heretofore or
contemporaneously furnished by or on behalf of the Borrower in writing to the
Administrative Agent or the Lenders for purposes of or in connection with this
Agreement or any transaction contemplated hereby is, and all other such factual
information hereafter furnished by or on behalf of the Borrower will be, true
and accurate in every material respect on the date as of which such information
is dated or certified and as of the date of execution and delivery of this
Agreement by the Lenders, and such information is not, or shall not be, as the
case may be, incomplete by omitting to state any material fact necessary to make
such information not misleading.
 
Section 5.15   Solvency.  The Borrower and each of its Material Subsidiaries,
individually and on a consolidated basis, is Solvent.
 
SECTION 6.  
CONDITIONS PRECEDENT.

 

The obligation of each Lender to effect a Borrowing shall be subject to the
following conditions precedent:
 
 
30
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
Section 6.1             Initial Borrowing.  Before or concurrently with the
initial Borrowing:
 
(a)        The Administrative Agent shall have received the favorable written
opinion of Latham & Watkins, counsel to Borrower;
 
(b)      The Administrative Agent shall have received copies of the Borrower’s
(i) Articles of Incorporation, together with all amendments and (ii) bylaws (or
comparable constituent documents) and any amendments thereto, certified in each
instance by its Secretary or an Assistant Secretary;
 
(c)       The Administrative Agent shall have received copies of resolutions of
the Borrower’s Board of Directors authorizing the execution and delivery of the
Credit Documents and the consummation of the transactions contemplated thereby
together with specimen signatures of the persons authorized to execute such
documents on the Borrower’s behalf, all certified in each instance by its
Secretary or Assistant Secretary;
 
(d)      The Administrative Agent shall have received for each Lender that
requests a Note, such Lender’s duly executed Note of the Borrower dated the date
hereof and otherwise in compliance with the provisions of Section 2.9(a) hereof;
 
(e)       The Administrative Agent shall have received a duly executed
counterpart of this Agreement from each of the Lenders and the Borrower;
 
(f)        The Administrative Agent shall have received a duly executed
Compliance Certificate containing financial information as of June 30, 2008;
 
(g)       Except as set forth on Schedule 6.1, neither the Borrower nor any of
its Subsidiaries shall have, during the period from June 30, 2008 to the Closing
Date, issued, incurred, assumed, created, become liable for, contingently or
otherwise, any material Indebtedness other than the issuance of commercial paper
consistent with past practices;
 
(h)      The Borrower shall have paid to the Administrative Agent for the
benefit of each Lender the applicable fees for providing its Commitment under
this Agreement;
 
(i)        The Borrower shall have delivered the SEC Disclosure Documents which
Nicor or the Borrower shall have filed with the Securities and Exchange
Commission (or any governmental agency substituted therefore) or any national
securities exchange on or after January 1, 2008; and

 
31
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
(j)        The Administrative Agent shall have received such other documents and
information as it may reasonably request.
 
By executing this Agreement, the Administrative Agent and each of the Lenders
agrees that each condition set forth in this Section 6.1 has been satisfied.
 
Section 6.2             All Borrowings.  As of the time of each Borrowing
hereunder (other than the continuation of a Eurodollar Loan or the conversion of
a Base Rate Loan to a Eurodollar Loan or a Eurodollar Loan to a Base Rate Loan):
 
(a)        The Administrative Agent shall have received the notice required by
Section 2.4 hereof;
 
(b)       Each of the representations and warranties set forth in Section 5
hereof shall be and remain true and correct in all material respects as of said
time, except that if any such representation or warranty relates solely to an
earlier date it need only remain true as of such date (including, but not
limited to, the representations and warranties set forth in the last sentence of
Section 5.4 and in Sections 5.5(a) and 5.11, which shall be true and correct in
all material respects as of the Closing Date only); and
 
(c)       No Default or Event of Default shall have occurred and be continuing
or would occur as a result of such Borrowing.
 
(d)       Each request for a Borrowing shall be deemed to be a representation
and warranty by Borrower on the date of such Borrowing as to the facts specified
in paragraphs (b) and (c) of this Section 6.2.
 

  SECTION 7.
COVENANTS.

 
The Borrower covenants and agrees that, so long as any Note or Loan is
outstanding hereunder, or any Commitment is available to or in use by the
Borrower hereunder, except to the extent compliance in any case is waived in
writing by the Required Lenders:
 
Section 7.1             Corporate Existence; Material Subsidiaries.  The
Borrower shall, and shall cause each of its Material Subsidiaries to, preserve
and maintain its corporate existence and all of its material rights, privileges
and franchises if failure to maintain such existence, rights, privileges or
franchises would materially and adversely affect the financial condition or
operations of, or the business taken as a whole, of the Borrower.  Together with
any financial statements delivered pursuant to Section 7.6 hereof, Borrower
shall deliver an updated Schedule 5.2 to reflect any changes from the existing
Schedule 5.2.
 
Section 7.2             Maintenance.  The Borrower will maintain all of its
Properties used or useful in its business in good working order and condition,
ordinary wear and tear
 
 
32
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
excepted, except where the failure to maintain such Property is not reasonably
likely to have a Material Adverse Effect.
 
Section 7.3           Taxes.  The Borrower will pay and discharge all taxes,
assessments and governmental charges or levies imposed on it or on its income or
profits or on any of its Property prior to the date on which penalties attach
thereto, except for any such tax, assessment, charge or levy the payment of
which is being contested in good faith and by proper proceedings and against
which adequate reserves are being maintained.
 
Section 7.4          ERISA.  The Borrower will, and will cause each of its
Subsidiaries to, promptly pay and discharge all obligations and liabilities
arising under ERISA of a character which if unpaid or unperformed is reasonably
likely to result in the imposition of a Lien against any of its Properties,
except to the extent the imposition of such Lien would not result in a Material
Adverse Effect.
 
Section 7.5             Insurance.  The Borrower will keep insured by
financially sound and reputable insurers all Property of a character usually
insured by corporations engaged in the same or similar business similarly
situated against loss or damage of the kinds and in the amounts customarily
insured against by such corporations and carry such other insurance as is
usually carried by such corporations.  Borrower will, upon request of a Lender,
furnish to such Lender a summary setting forth the nature and extent of the
insurance maintained pursuant to this Section 7.5.
 
Section 7.6             Financial Reports and Other Information.  (a)  The
Borrower will maintain a system of accounting in accordance with GAAP and will
furnish to the Lenders and their respective duly authorized representatives such
information respecting the business and financial condition of the Borrower and
its Subsidiaries as any Lender may reasonably request.  The Borrower shall
deliver (via email or otherwise) to the Administrative Agent in form and detail
satisfactory to the Administrative Agent, with copies for each Lender in form
and substance satisfactory to them, each of the following:
 
(i)        as soon as available and in any event within 95 days after the end of
each fiscal year of Borrower, consolidated statements of income, common
stockholders’ equity, cash flows, and income taxes of Borrower for such year and
the related consolidated balance sheet and statement of capitalization at the
end of such year, setting forth in each case in comparative form the
corresponding figures for the preceding fiscal year, and accompanied by an
opinion thereon of independent certified public accountants of recognized
national standing, which opinion shall state that said financial statements
fairly present the consolidated financial position and results of operations and
cash flows of Borrower and its consolidated Subsidiaries as at the end of, and
for, such fiscal year, and otherwise be without any Impermissible Qualification;
provided that if Borrower files its annual report on Form 10-K for the
applicable annual period, and such annual report contains the financial
statements and accountants certifications, opinions and statements
 
 
33
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
described above, Borrower may satisfy the requirements of this Section 7.6(a)(i)
by delivering a copy of such annual report to each Lender;
 
(ii)       as soon as available and in any event within 50 days after the end of
each of the first three fiscal quarterly periods of each fiscal year of
Borrower, consolidated statements of income of Borrower for such period and for
the period from the beginning of the respective fiscal year to the end of such
period, and consolidated cash flows for the period from the beginning of the
respective fiscal year to the end of such period, and the related consolidated
balance sheet as at the end of such period, all of the foregoing prepared by
Borrower in reasonable detail in accordance with GAAP and certified by
Borrower’s Chief Financial Officer, Vice President-Controller or
Vice President-Treasurer as fairly presenting the financial condition as at the
dates thereof and the results of operations for the periods covered thereby
(except for the absence of footnotes and year-end adjustments); provided that if
Borrower files a Form 10-Q for the applicable quarterly period, and such
quarterly report contains the financial statements and certifications described
above, the Borrower may satisfy the requirements of this Section 7.6(a)(ii) by
delivering a copy of such quarterly report to each Lender.
 
(b)     Each financial statement furnished to the Lenders pursuant to subsection
(a) of this Section 7.6 shall be accompanied by a Compliance Certificate in the
form of Exhibit B hereto signed by the Chief Financial Officer, Vice President –
Controller or Vice President-Treasurer of the Borrower.  Information required to
be delivered pursuant to subsections (a), (d) and (e) of this Section 7.6 shall
be deemed to have been delivered on the date on which the Borrower provides
notice to the Administrative Agent (via email or otherwise) that such
information has been posted on Nicor’s website on the Internet at www.nicor.com,
at www.sec.gov/edgar/searchedgar/webusers.htm or at another website identified
in such notice and accessible by the Lenders without charge, provided that (i)
such notice may be included in a Compliance Certificate in the form of Exhibit B
and (ii) the Borrower shall deliver paper copies of the information required to
be delivered pursuant to subsections (a), (d) and (e) of this Section 7.6 to any
Lender that requests such delivery.
 
(c)     Borrower will promptly (and in any event within five Business Days after
an officer of the Borrower has knowledge thereof) give notice to the
Administrative Agent of (i) any Default or Event of Default of which the
Borrower has knowledge, including in such notice a description of the same in
reasonable detail, and indicating what action is being undertaken with respect
to such Default or Event of Default; and (ii) any event or condition which in
the opinion of the Borrower could reasonably be expected to have a Material
Adverse Effect.
 
(d)     Promptly upon their becoming available, and without duplication of the
other materials required to be delivered pursuant to this Agreement, the
Borrower will deliver (via email or otherwise) to the Administrative Agent, with
copies for each Lender
 
 
34
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
copies of all registration statements and regular periodic reports, if any,
which Nicor or the Borrower shall have filed with the SEC (or any governmental
agency substituted therefore) or any national securities exchange.
 
(e)    Promptly upon the mailing thereof to the shareholders of Nicor or the
Borrower generally, and without duplication of the other materials required to
be delivered pursuant to this Agreement, the Borrower  will deliver to the
Administrative Agent, with copies for each Lender copies of all financial
statements, reports and proxy statements so mailed.
 
(f)     Immediately upon becoming aware of the institution of any steps by
Nicor, the Borrower, or any other Person to terminate any Pension Plan or the
complete or partial withdrawal from any Pension Plan by Nicor or any member of
its Controlled Group which could result in a liability to Nicor or any of its
Subsidiaries of a liability in excess of $20,000,000, or the failure to make a
required contribution to any Pension Plan if such failure is sufficient to give
rise to a Lien under Section 302(f) of ERISA securing an amount in excess of
$20,000,000, or the taking of any action with respect to a Pension Plan which
could result in the requirement that Nicor or the Borrower furnish a bond or
other security to the PBGC or such Pension Plan in excess of $20,000,000, or the
occurrence of any event with respect to any Pension Plan which could result in
the incurrence by Nicor or the Borrower of any material liability, fine or
penalty, or any material increase in the contingent liability of Nicor or the
Borrower with respect to any post-retirement Welfare Plan benefit, notice
thereof and copies of all documentation relating thereto.
 
(g)     From time to time such other information regarding the business or
financial condition of the Borrower as the Administrative Agent or a Lender may
reasonably request.
 
Section 7.7            Lender Inspection Rights.  For purposes of confirming
compliance with the Credit Documents or after the occurrence and during the
continuance of an Event of Default, upon reasonable notice from the
Administrative Agent or the Required Lenders, Borrower will, permit the Lenders
(and such Persons as any Lender may designate) during normal business hours to
visit and inspect, under Borrower’s guidance, any of the Properties of Borrower
or any of its Material Subsidiaries, to examine all of their books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers, employees and with their independent public accountants (and by this
provision Borrower authorizes such accountants to discuss with the Lenders (and
such Persons as any Lender may designate) the finances and affairs of Borrower
and its Material Subsidiaries) all at such reasonable times and as often as may
be reasonably requested; provided, however, that except upon the occurrence and
during the continuation of any Default or Event of Default, not more than one
such visit and inspection may be conducted in any twelve month period.  Prior to
the occurrence of an Event of Default, the Borrower shall only be required to
pay the costs and expenses of professionals retained by the Administrative Agent
in connection with any such visit or
 
 
35
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
inspection.  After the occurrence of an Event of Default, the Borrower shall be
obligated to pay all reasonable costs and expenses incurred by the
Administrative Agent and the Lenders in connection with such visitations and
inspections. The Borrower shall receive advance notice of any proposed
discussion with such accountants and shall have the right to participate
therein.
 
Section 7.8             Conduct of Business.  The Borrower will not engage in
any material line of business materially unrelated to the lines of business in
which the Borrower and its Subsidiaries are engaged on the Closing Date.
 
Section 7.9             Liens.  Borrower will not, nor will it permit any of its
Material Subsidiaries to, create, incur, permit or suffer to exist any Lien on
any of its Property, whether now owned or hereafter acquired by the Borrower or
any Material Subsidiary of the Borrower; provided, however, that this Section
7.9 shall not apply to or operate to prevent:
 
(a)        Liens arising by operation of law which are incurred in the ordinary
course of business which do not in the aggregate materially detract from the
value of the Property subject thereto or materially impair the use thereof in
the operation of the business of Borrower or any of its Material Subsidiaries;
 
(b)       Liens for taxes or assessments or other government charges or levies
on the Borrower or any Material Subsidiary of the Borrower or their respective
Properties which are not past due or which are being contested in good faith by
appropriate proceedings and for which reserves in conformity with GAAP have been
provided on the books of the Borrower; provided that the aggregate amount of
liabilities (including interest and penalties, if any) of the Borrower and its
Material Subsidiaries secured by such Liens shall not exceed $20,000,000 at any
one time outstanding;
 
(c)        Liens arising out of judgments or awards against the Borrower or any
Material Subsidiary of the Borrower, or in connection with surety or appeal
bonds in connection with bonding such judgments or awards, the time for appeal
from which or petition for rehearing of which shall not have expired or with
respect to which the Borrower or such Material Subsidiary shall be prosecuting
an appeal or proceeding for review, and with respect to which it shall have
obtained a stay of execution pending such appeal or proceeding for review;
provided that the aggregate amount of liabilities (including interest and
penalties, if any) of Borrower and its Material Subsidiaries secured by such
Liens shall not exceed $20,000,000 at any one time outstanding;
 
(d)        Survey exceptions or encumbrances, easements or reservations, or
rights of others for rights-of-way, utilities and other similar purposes, or
zoning or other restrictions as to the use of real Properties which do not
 
 
36
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
materially impair their use in the operation of the business of the Borrower or
any Material Subsidiary of the Borrower;
 
(e)        Liens existing on the date hereof and Liens granted pursuant to the
terms of the Nicor Gas Indenture;
 
(f)         Liens securing Indebtedness and other obligations; provided that
such Liens permitted by this paragraph (f) shall only be permitted to the extent
the aggregate amount of Indebtedness and other obligations secured by all such
Liens does not exceed ten percent (10%) of the difference between (A)
Consolidated Assets as reflected on the most recent balance sheet delivered
pursuant to Section 7.6, minus (B) the amount of Indebtedness then outstanding
under the Nicor Gas Indenture;
 
(g)        Liens in favor of carriers, warehousemen, mechanics, materialmen and
landlords granted in the ordinary course of business for amounts not overdue or
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books;
 
(h)        Liens incurred or deposits made in the ordinary course of business in
connection with worker’s compensation, unemployment insurance or other forms of
governmental insurance or benefits;
 
(i)         Liens with respect to any surplus assets leased by the Borrower or
any of its Material Subsidiaries;
 
(j)         Liens on any Properties or assets owned by a Person other than the
Borrower or any Material Subsidiary of the Borrower if the Borrower or a
Material Subsidiary of the Borrower holds only leasehold interests or easements,
rights-of-way, licenses or similar rights of use or occupancy with respect to
such Properties or assets;
 
(k)       Any extension, renewal or replacement (or successive extensions,
renewals or replacements) in whole or in part of any Lien referred to in the
foregoing paragraphs (a) through (j), inclusive; provided, however, that the
principal amount of Indebtedness of the Borrower or any of its Material
Subsidiaries secured thereby shall not exceed the principal amount of
Indebtedness of the Borrower or any of its Material Subsidiaries so secured at
the time of such extension, renewal or replacement, and that such extension,
renewal or replacement shall be limited to the Property of the Borrower or any
of its Material Subsidiaries which was subject to the Lien so extended, renewed
or replaced;
 
provided, that, except as may be created under the Nicor Gas Indenture, the
foregoing paragraphs shall not be deemed under any circumstance to permit a Lien
to exist on, and Borrower agrees it will not permit to exist a Lien on, (i) any
capital stock or
 
 
37
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
other equity interests of the Borrower, or (ii) the Borrower’s natural gas
inventory or any receivables arising from the sale of such inventory.
 
Any Lien which when incurred or permitted to exist complies with the
requirements of paragraphs (a) through (k) above may continue to exist, and
shall be permitted hereunder, notwithstanding that such Lien if incurred
thereafter would not comply with such requirement.
 
Section 7.10          Use of Proceeds; Regulation U.  The proceeds of each
Borrowing will be used by the Borrower solely to provide back-up for commercial
paper and for general corporate purposes.  The Borrower will not use any part of
the proceeds of any of the Borrowings directly or indirectly to purchase or
carry any margin stock (as defined in Section 5.10 hereof) or to extend credit
to others for the purpose of purchasing or carrying any such margin stock.
 
Section 7.11           Mergers, Consolidations and Sales of Assets.  The
Borrower will not, nor will it permit any of its Material Subsidiaries to, (i)
consolidate with or be a party to merger with any other Person or (ii) sell,
lease or otherwise dispose of all or a “substantial part” of the assets of the
Borrower and its Subsidiaries; provided, however, that (w) the foregoing shall
not prohibit any sale, lease, transfer or disposition to which the Required
Lenders have consented, such consent not to be unreasonably withheld if (A) such
transaction does not result in a downgrade of the Borrower’s S&P Rating or
Moody’s Rating, (B) such transaction is for cash consideration (or other
consideration acceptable to the Required Lenders) in an amount not less than the
fair market value of the applicable assets, and (C) such transaction, when
combined with all other such transactions, would not have a Material Adverse
Effect, taken as a whole, (x) any Subsidiary of the Borrower may merge or
consolidate with or into or sell, lease or otherwise convey all or a substantial
part of its assets to the Borrower or any Subsidiary of which the Borrower holds
(directly or indirectly) at least the same percentage equity ownership; provided
that in any such merger or consolidation involving the Borrower, the Borrower
shall be the surviving or continuing corporation, and (y) the Borrower and its
Subsidiaries may sell inventory in the ordinary course of business.
 
As used in this Section 7.11, a sale, lease, transfer or disposition of assets
during any fiscal year shall be deemed to be of a “substantial part” of the
consolidated assets of the Borrower and its Subsidiaries if the net book value
of such assets, when added to the net book value of all other assets sold,
leased, transferred or disposed of by the Borrower and its Subsidiaries during
such fiscal year (other than obsolete or surplus Property and inventory in the
ordinary course of business) exceeds ten percent (10%) of the total assets of
the Borrower and its Subsidiaries, determined on a consolidated basis as of the
last day of the immediately preceding fiscal year.
 
Section 7.12           Environmental Matters.  The Borrower will:
 
(a)       use and operate all of its facilities and Properties in compliance
with all Environmental Laws except for such noncompliance which, singly or in
the aggregate, will not have a Material Adverse Effect, keep all
 
 
38
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
necessary permits, approvals, certificates, licenses and other authorizations
relating to environmental matters in effect and remain in compliance therewith,
except where the failure to keep such permits, approvals, certificates, licenses
or other authorizations, or any noncompliance with the provisions thereof, will
not have a Material Adverse Effect, and handle all Hazardous Materials in
compliance with all applicable Environmental Laws, except for any noncompliance
that will not have a Material Adverse Effect; and
 
(b)      promptly notify the Administrative Agent and provide copies upon
receipt of all written inquiries from any Governmental Authority, claims,
complaints or notices relating to the condition of its facilities and Properties
or compliance with Environmental Laws which will have a Material Adverse Effect.
 
Section 7.13           Investments, Acquisitions, Loans, Advances and
Guaranties.  The Borrower will not, nor will it permit any Material Subsidiary
of the Borrower to, directly or indirectly, make, retain or have outstanding any
investments (whether through purchase of stock or obligations or otherwise) in,
or loans or advances to, any other Person, or acquire all or any substantial
part of the assets or business of any other Person or division thereof, or be or
become liable as endorser, guarantor, surety or otherwise (such as liability as
a general partner) for any debt, obligation or undertaking of any other Person,
or otherwise agree to provide funds for payment of the obligations of another,
or supply funds thereto or invest therein or otherwise assure a creditor of
another against loss, or apply for or become liable to the issuer of a letter of
credit which supports an obligation of another, or subordinate any claim or
demand it may have to the claim or demand of any other Person (cumulatively, all
of the foregoing “Investments”); provided, however, that the foregoing
provisions shall not apply to nor operate to prevent:
 
(a)        ICC Permitted Investments;
 
(b)        ownership of stock, obligations or securities received in settlement
of debts owing to the Borrower or any Subsidiary;
 
(c)        endorsements of negotiable instruments for collection in the ordinary
course of business;
 
(d)        loans and advances to employees in the ordinary course of business
for travel, relocation, and similar purposes;
 
(e)        Investments (i) in or with respect to Nicor or any Subsidiary of the
Borrower, including intercompany loans, or (ii) existing on the Closing Date;
 
(f)        Investments constituting (i) accounts receivable arising, (ii) trade
debt granted, or (iii) deposits made in connection with the purchase price of
goods or services, in each case in the ordinary course of business;
 
 
39
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
(g)        Investments in Persons engaged in substantially the same lines of
business as the Borrower or any of its Subsidiaries so long as, unless consented
to by the Required Lenders, (i) no downgrade in the S&P Rating or Moody’s Rating
would occur as a result of the consummation of such Investment, (ii) if such
Investment is for the purpose of acquiring another Person, the Board of
Directors (or similar governing body) of such Person being acquired has approved
being so acquired, and (iii) no Default or Event of Default has occurred and is
continuing at the time of, or would occur as a result of, such Investment;
 
(h)       Guarantees by the Borrower or any of its Subsidiaries of any
Indebtedness (so long as such Indebtedness is permitted pursuant to Section
7.14) or other obligations of the Borrower or any of its Subsidiaries; and
 
(i)         other Investments in addition to those set forth above not to exceed
an aggregate amount of $50,000,000 outstanding at any one time.
 
Any Investment which when made complies with the requirements of paragraphs (a)
through (h) above may continue to be held notwithstanding that such Investment
if made thereafter would not comply with such requirements.
 
In determining the amount of investments, acquisitions, loans, advances and
guarantees permitted under this Section 7.13, investments and acquisitions shall
always be taken at the original cost thereof (regardless of any subsequent
appreciation or depreciation therein), loans and advances shall be taken at the
principal amount thereof then remaining unpaid, and guarantees shall be taken at
the amount of obligations guaranteed thereby.
 
Section 7.14          Restrictions on Indebtedness.  The Borrower will not, nor
will it permit any of its Material Subsidiaries to, issue, incur, assume,
create, become liable for, contingently or otherwise, or have outstanding any
Indebtedness, provided that the foregoing provisions shall not restrict nor
operate to prevent the following Indebtedness:
 
(a)        the Obligations;
 
(b)       any other Indebtedness so long as after giving effect to the
incurrence thereof the Borrower shall be in compliance with the Leverage Ratio
set forth in Section 7.15.
 
Section 7.15           Leverage Ratio.  The Borrower will cause Nicor not to
permit the ratio of Nicor's Consolidated Indebtedness to Nicor's Capital to
exceed 0.70 to 1.00 at the end of any fiscal quarter.
 
For the purposes of the calculation of the ratio of Nicor's Consolidated
Indebtedness to Nicor's Capital, (1) any non-cash effects resulting from
adoption of the proposed “Statement of Financial Accounting Standards dated
March 31, 2006:
 
 
40
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
Employers’ Accounting for Defined Pension and other Postretirement Plans, an
amendment of FASB Statements No. 87, 88, 106, and 132(R)" shall be excluded; (2)
any hybrid equity securities, meaning any securities issued by Nicor and/or its
subsidiaries or a financing vehicle of Nicor and/or its subsidiaries that (i)
are classified as possessing a minimum of “intermediate equity content” by S&P,
Basket C equity credit by Moody’s, and 50% equity credit by Fitch and (ii)
require no repayments or prepayments and no mandatory redemptions or
repurchases, in each case, prior to at least 91 days after the later of the
termination of the Commitments and the repayment in full of the Loans and all
other amounts due under the 9-Month Facility, shall be excluded from Nicor's
Consolidated Indebtedness and (3) any mandatorily convertible securities,
meaning any mandatorily convertible equity-linked securities issued by Nicor
and/or its subsidiaries, so long as the terms of such securities require no
repayments or prepayments and no mandatory redemptions or repurchases, in each
case prior to at least 91 days after the later of the termination of the
Commitments and the repayment in full of the Loans and all other amounts due
under the 9-Month Facility, shall be excluded from Nicor's Consolidated
Indebtedness.
 
Section 7.16           [Intentionally Omitted].
 
Section 7.17           Dividends and Other Shareholder Distributions.  (a)  The
Borrower shall not (i) declare or pay any dividends or make a distribution of
any kind (including by redemption or purchase) on or relating to its outstanding
capital stock, or (ii) repay (directly, through sinking fund payments or
otherwise) any Indebtedness or other obligations owing to an Affiliate unless in
either circumstance no Default or Event of Default exists prior to or would
result after giving effect to such action; provided that nothing in this Section
shall prohibit the Borrower from paying a dividend which was declared as
otherwise permitted hereby.
 
(b)     Except as set forth on Schedule 7.17, the Borrower will not permit any
of its Material Subsidiaries, directly or indirectly, to create or otherwise
cause or suffer to exist or become effective any consensual encumbrance or
restriction of any kind on the ability of any such Material Subsidiary to: (1)
pay dividends or make any other distribution on any of such Material
Subsidiary’s capital stock owned by the Borrower or any Material Subsidiary of
the Borrower, (2) pay any Indebtedness owed to the Borrower or any other
Material Subsidiary, (3) make loans or advances to the Borrower or any other
Material Subsidiary, or (4) transfer any of its Property or assets to the
Borrower or any other Material Subsidiary, except for such encumbrances or
restrictions existing under or by reason of:
 
(a)       customary non-assignment provisions of any contract and customary
provisions restricting assignment or subletting in any lease governing a
leasehold interest of any Material Subsidiary; and
 
(b)        customary restrictions contained in any consensual Liens that are
permitted pursuant to Section 7.9.
 
 
41
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
Section 7.18           No Negative Pledges.  Except as set forth on Schedule
7.17, the Borrower will not, and will not permit any of its Material
Subsidiaries to enter into or suffer to exist any agreement (except the Credit
Documents) prohibiting the creation or assumption of any security interest upon
its properties or assets, whether now owned or hereafter acquired by the
Borrower or Material Subsidiary, as applicable; provided, however, in the case
of a consensual Lien on assets or property that is permitted pursuant to Section
7.9, the Lien holder may, solely with respect of the assets or property to which
such Lien attaches, contract for and receive a negative pledge with respect
thereto and the proceeds thereof.
 
Section 7.19          Transactions with Affiliates.  The Borrower will not, nor
will it permit any of its Subsidiaries to, enter into or be a party to any
material transaction or arrangement with any Affiliate of such Person, including
without limitation, for purchase from, sale to or exchange of Property with, for
merger or consolidation with or into, or the rendering of any service by or for,
any Affiliate, except (i) pursuant to the reasonable requirements of the
Borrower’s or such Subsidiary’s business and upon terms no less favorable to the
Borrower or such Subsidiary than could be obtained in a similar transaction
involving a third-party, (ii) any ICC Regulated Transaction, (iii) to the extent
such material transaction or arrangement would not result in a Material Adverse
Effect, or (iv) as otherwise permitted in this Agreement.
 
Section 7.20           Compliance with Laws.  The Borrower will comply with the
requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority if failure to comply with such requirements would result
in a Material Adverse Effect.
 
Section 7.21           Derivative Obligation.  The Borrower will, nor will it
permit any of its Subsidiaries, to enter into any Derivative Obligations other
than Permitted Derivative Obligations.
 
Section 7.22          Sales and Leasebacks.  The Borrower will not, nor will it
permit any of its  Subsidiaries to, enter into any arrangement with any bank,
insurance company or other lender or investor providing for the leasing by the
Borrower or any Subsidiary of Borrower of any Property theretofore owned by it
and which has been or is to be sold or transferred by such owner to such lender
or investor if the total amount of rent and other obligations of the Borrower
and its Subsidiaries under such lease, when combined with all rent and other
obligations of Borrower and its Subsidiaries under all such leases, would exceed
$50,000,000.
 
Section 7.23          OFAC; BSA.  The Borrower will ensure, and cause each of
its Subsidiaries to ensure, that each person who owns a controlling interest in
or otherwise controls a Borrower (a) is not nor shall it be (i) listed on the
Specially Designated Nationals and Blocked Person List maintained by the Office
of Foreign Assets Control (“OFAC”), Department of the Treasury, and/or any other
similar lists maintained by OFAC pursuant to any authorizing statute, Executive
Order or regulation or (ii) a person designated under Section 1(b), (c) or (d)
of Executive Order No. 13224 (September 23, 2001), any related enabling
legislation or any other similar Executive Orders, and (b)
 
 
42
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
complies with all applicable Bank Secrecy Act (“BSA”) and anti-money laundering
laws and regulations.
 
SECTION 8.  
EVENTS OF DEFAULT AND REMEDIES.

 

Section 8.1            Events of Default.  Any one or more of the following
shall constitute an Event of Default:
 
(a)       (i) default in the payment when due of any fees, interest or of any
other Obligation not covered by clause (ii) below and such payment default
continues for three (3) Business Days or (ii) default in the payment when due of
the principal amount of any Loan;
 
(b)       default by the Borrower in the observance or performance of any
covenant set forth in Section 7.1, Section 7.6(c), Sections 7.10, 7.11, Sections
7.13 through 7.17, and Section 7.21 hereof;
 
(c)       default by the Borrower in the observance or performance of any
provision hereof or of any other Credit Document not mentioned in (a) or (b)
above, which is not remedied within thirty (30) days after notice thereof shall
have been given to the Borrower by the Administrative Agent;
 
(d)       (i) failure to pay when due Indebtedness in an aggregate principal
amount of $20,000,000 or more of the Borrower or any Material Subsidiary, or
(ii) default shall occur under one or more indentures, agreements or other
instruments under which any Indebtedness of the Borrower or any of its Material
Subsidiaries in an aggregate principal amount of $20,000,000 or more is
outstanding and such default shall continue for a period of time sufficient to
permit the holder or beneficiary of such Indebtedness or a trustee therefor to
cause the acceleration of the maturity of any such Indebtedness or any mandatory
unscheduled prepayment, purchase or funding thereof;
 
(e)       any representation or warranty made herein or in any other
Credit  Document by the Borrower, or in any certificate furnished pursuant to
any Credit Document by the Borrower proves untrue in any material respect as of
the date of the issuance or making, or deemed making or issuance, thereof;
 
(f)        the Borrower or any Material Subsidiary shall (i) fail to pay its
debts generally as they become due or admit in writing its inability to pay its
debts generally as they become due, (ii) make an assignment for the benefit of
creditors, (iii) apply for, seek, consent to, or acquiesce in, the appointment
of a receiver, custodian, trustee, examiner, liquidator or similar official for
it or any substantial part of its Property, (iv) institute any proceeding
seeking to have entered against it an order for relief under
 
 
43
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
the United States Bankruptcy Code, as amended, to adjudicate it insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it or any analogous action is taken under any other applicable law
relating to bankruptcy or insolvency, (v) take any corporate action (such as the
passage by its board of directors of a resolution) in furtherance of any matter
described in parts (i)-(iv) above, or (vi) fail to contest in good faith any
appointment or proceeding described in Section 8.1(g) hereof;
 
(g)       a custodian, receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Borrower or any Material Subsidiary, or any
substantial part of the Property of the Borrower or a Material Subsidiary, or a
proceeding described in Section 8.1(f)(iv) shall be instituted against the
Borrower or any Material Subsidiary, and such appointment continues undischarged
or such proceeding continues undismissed or unstayed for a period of sixty (60)
days;
 
(h)       the Borrower or any Material Subsidiary shall fail within thirty (30)
days to pay, bond or otherwise discharge any judgment or order for the payment
of money in excess of $20,000,000, which is not stayed on appeal or otherwise
being appropriately contested in good faith in a manner that stays execution
thereon;
 
(i)        Nicor, the Borrower, or any other member of the Controlled Group
shall fail to pay to the PBGC or any Pension Plan any amount or amounts
aggregating in excess of $20,000,000 when due, which if remain unpaid could
reasonably result in a Lien against Borrower, (ii) a notice of intent to
terminate a Pension Plan or Pension Plans at a single time having aggregate
Unfunded Vested Liabilities in excess of $20,000,000 (collectively, a “Material
Plan”) shall be filed by the sponsor of such Pension Plan and it could
reasonably be expected that the Borrower shall have liability for any Unfunded
Vested Liabilities in excess of $20,000,000 or  (iii) the PBGC shall institute
proceedings to terminate or cause a trustee to be appointed to administer any
Material Plan and it reasonably could be expected to result in liability to the
Borrower in excess of $20,000,000;
 
(j)        Nicor, the Borrower or any Subsidiary of the Borrower or any Person
acting on behalf of Nicor, the Borrower, a Subsidiary or any governmental
authority challenges the validity of this Agreement, the Fee Letters or the
Notes or the Borrower’s or one of its Subsidiary’s obligations thereunder;
 
(k)        a Change of Control Event shall have occurred; or
 
 
44
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
(l)         the Borrower shall for any reason cease to be wholly liable for the
full amount of the Obligations owing by it.
 
Section 8.2             Non-Bankruptcy Defaults.  When any Event of Default
other than those described in subsections (f) or (g) of Section 8.1 hereof has
occurred and is continuing, the Administrative Agent shall, if so directed by
the Required Lenders, by written notice to Borrower: (a) terminate the remaining
Commitments and all other obligations of the Lenders hereunder on the date
stated in such notice (which may be the date thereof); and (b) declare the
principal of and the accrued interest on all outstanding Loans to be forthwith
due and payable and thereupon all outstanding Loans, including both principal
and interest thereon, and all other Obligations, shall be and become immediately
due and payable together with all other amounts payable under the Credit
Documents without further demand, presentment, protest or notice of any kind,
all of which are hereby waived by the Borrower.  The Administrative Agent, after
giving notice to Borrower pursuant to Section 8.1(c) or this Section 8.2, shall
also promptly send a copy of such notice to the other Lenders, but the failure
to do so shall not impair or annul the effect of such notice.
 
Section 8.3            Bankruptcy Defaults.  When any Event of Default described
in subsections (f) or (g) of Section 8.1 hereof has occurred and is continuing,
then all outstanding Loans, including both interest and principal thereon, and
all other Obligations shall immediately become due and payable together with all
other amounts payable under the Credit Documents without presentment, demand,
protest or notice of any kind, the obligation of the Lenders to extend further
credit pursuant to any of the terms hereof shall immediately terminate.
 
SECTION 9.  
CHANGE IN CIRCUMSTANCES; TAXES.

 

Section 9.1             Change of Law.  Notwithstanding any other provisions of
this Agreement or any Note, if at any time after the date hereof any change in
applicable law or regulation or in the interpretation thereof makes it unlawful
for any Lender to make or continue to maintain Eurodollar Loans or to perform
its obligations as contemplated hereby, such Lender shall promptly give notice
thereof to the Borrower and such Lender’s obligations to make or maintain
Eurodollar Loans under this Agreement shall terminate until it is no longer
unlawful for such Lender to make or maintain Eurodollar Loans.  The Borrower
shall convert the outstanding principal amount of any such affected Eurodollar
Loans of such Lender into a Base Rate Loan and on the date of such conversion
pay to such Lender all interest accrued thereon at a rate per annum equal to the
interest rate applicable to such Eurodollar Loan.  Thereafter, subject to all of
the terms and conditions of this Agreement, the Borrower may then elect to
borrow the principal amount of any Eurodollar Loans from such Lender by means of
Base Rate Loans from such Lender, which Base Rate Loans shall not be made
ratably by the Lenders but only from such affected Lender.
 
Section 9.2            Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR.  If on or prior to the first day of any Interest Period
for any Borrowing of Eurodollar Loans:
 
 
45
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
(a)       the Administrative Agent determines that deposits in U.S.  Dollars (in
the applicable amounts) are not being offered to major banks in the eurodollar
interbank market for such Interest Period, or that by reason of circumstances
affecting the interbank eurodollar market adequate and reasonable means do not
exist for ascertaining the applicable LIBOR, or
 
(b)       Lenders having more than 33% percent of the aggregate amount of the
Commitments reasonably determine and so advise the Administrative Agent that
LIBOR as reasonably determined by the Administrative Agent will not adequately
and fairly reflect the cost to such Lenders or Lender of funding their or its
Eurodollar Loans or Loan for such Interest Period,
 
then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Lenders or of the relevant Lender to make Eurodollar
Loans shall be suspended.
 
Section 9.3             Increased Costs.  Increased Costs Generally.  If any
Change in Law shall:
 
(i)         impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any reserve requirement reflected in Adjusted LIBOR);
 
(ii)       subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 9.4 and any changes relating to any
Excluded Tax payable by such Lender); or
 
(iii)       impose on any Lender any other condition, cost or expense affecting
this Agreement or Eurodollar Loans made by such Lender hereunder;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount), then upon request of such Lender the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.
 
(b)     Capital Requirements.  If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by, such Lender to a level
below that which such Lender or such Lender’s holding
 
 
46
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.
 
(c)     Certificates for Reimbursement.  A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding company
as specified in paragraph (a) or (b) of this Section and delivered to the
Borrower shall be prima facie evidence of such costs absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.
 
(d)     Delay in Requests.  Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 9.3 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
 
Section 9.4             Taxes.
 
(a)     Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Credit Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
 
(b)     Payment of Other Taxes by the Borrower.  Without limiting the provisions
of paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority related to its obligations under this Agreement
in accordance with applicable law.
 
(c)     Indemnification by the Borrower.  The Borrower severally shall indemnify
the Administrative Agent and each Lender within 10 days after demand therefor,
for the
 
 
47
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
full amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) arising in connection with payments made by the Borrower hereunder
or under any other Loan Document paid by the Administrative Agent or such Lender
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto except to the extent that such penalties, interest and expenses
are attributable to the gross negligence or willful misconduct of the
Administrative Agent or such Lender.  A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
 
(d)     Evidence of Payments.  Upon the request of the Administrative Agent and
as soon as practicable after any payment of Indemnified Taxes or Other Taxes by
the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(e)     Status of Lenders.  Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax with respect to payments under any Loan
Document under the law of the jurisdiction in which the Borrower is incorporated
or otherwise organized or any treaty to which such jurisdiction is a party (in
each case such jurisdiction will include the United States if the Borrower is
incorporated or organized in any state thereof or the District of Columbia),
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding.
 
Each Lender and Administrative Agent that is a United States person as defined
in Section 7701(a)(30) of the Code (each a “U.S. Lender”) shall provide prior to
or on the Closing Date (or on or prior to the date it becomes a party to this
Agreement) to Borrower and, if applicable, the Administrative Agent, a properly
completed and executed IRS Form W-9 (certifying that such U.S. Lender is
entitled to an exemption from United States backup withholding tax) or any
successor form.  Solely for purposes of this Section 9.4(e), a U.S. Lender shall
not include a Lender or Administrative Agent that may be treated as an exempt
recipient based on the indicators described in Treasury Regulation Section
1.6049-4(c)(1)(ii).  In addition, any Lender, if requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.
 
Without limiting the generality of the foregoing, in the event that the Borrower
is incorporated or otherwise organized in the United States of America or any
state thereof or the District of Columbia, any Foreign Lender shall deliver to
the Borrower and the
 
 
48
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so) the following documents, as applicable:
 
(i)        duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party,
 
(ii)        duly completed copies of Internal Revenue Service Form W-8ECI,
 
(iii)       in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
 
(iv)      any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
 
(f)     Treatment of Certain Refunds.  If the Administrative Agent or a Lender
determines, in its reasonable discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 9.4(f), it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.
 
 
49
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
(g)     Tax Benefit.  If and to the extent that any Lender is able, in its sole
opinion, to apply or otherwise take advantage of any offsetting tax credit or
other similar tax benefit arising out of or in conjunction with any deduction or
withholding which gives rise to an obligation on the Borrower to pay any
Indemnified Taxes or Other Taxes pursuant to this Section 9.4, then such Lender
shall, to the extent that in its sole opinion it can do so without prejudice to
the retention of the amount of such credit or benefit and without any other
adverse tax consequences for such Lender, reimburse to the Borrower at such time
as such tax credit or benefit shall have actually been received by such Lender
such amount as such Lender shall, in its sole opinion, have determined to be
attributable to the relevant deduction or withholding and as will leave such
Lender in no better or worse position than it would have been in if the payment
of such Indemnified Taxes or Other Taxes had not been required.  Nothing in this
Section 9.4 shall oblige any Lender to disclose to the Borrower or any other
person any information regarding its tax affairs or tax computations.
 
Section 9.5            Mitigation Obligations; Replacement of Lenders.
 
(a)     Designation of a Different Lending Office.  If any Lender requests
compensation under Section 9.3, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 9.4, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 9.3 or 9.4, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be materially disadvantageous to such Lender.
 
(b)     Replacement of Lenders.  If any Lender requests compensation under
Section 9.3, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 9.4, or if any Lender defaults in its obligation to fund Loans
hereunder, then the Borrower may, at its expense and effort or, in the case of
an assignment from a Defaulting Lender, at the expense of such Defaulting
Lender, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 11.8), all
of its interests, rights and obligations under this Agreement and the related
Credit Documents to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:
 
(i)         the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 11.8,
 
(ii)        such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Credit Documents
(including any amounts under Section 2.10) from
 
 
50
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts),
 
(iii)       in the case of any such assignment resulting from a claim for
compensation under Section 9.3 or payments required to be made pursuant to
Section 9.4, such assignment will result in a reduction in such compensation or
payments thereafter, and
 
(iv)      such assignment does not conflict with applicable law.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
Section 9.6             Discretion of Lender as to Manner of
Funding.  Notwithstanding any other provision of this Agreement, each Lender
shall be entitled to fund and maintain its funding of all or any part of its
Loans in any manner it sees fit; it being understood, however, that for the
purposes of this Agreement all determinations hereunder shall be made as if each
Lender had actually funded and maintained each Eurodollar Loan through the
purchase of deposits in the eurodollar interbank market having a maturity
corresponding to such Loan’s Interest Period and bearing an interest rate equal
to LIBOR for such Interest Period.
 
SECTION 10.  
THE AGENT.

 
Section 10.1           Appointment and Authority.  Each of the Lenders hereby
irrevocably appoints JPMorgan Chase Bank, N.A. as its agent hereunder and under
the other Credit Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Section
10 are solely for the benefit of the Administrative Agent and the Lenders, and
the Borrower shall have no rights as a third party beneficiary of any of such
provisions.
 
Section 10.2           Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
 
Section 10.3           Exculpatory Provisions.  The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other
 
 
51
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
Credit Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
 
(a)        shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing,
 
(b)        shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the relevant Lenders as shall be expressly
provided for under the circumstances as provided in this Agreement); provided
that the Administrative Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose the Administrative Agent
to liability or that is contrary to any Credit Document or applicable law.  In
all cases in which this Agreement and the other Credit Documents do not require
the Administrative Agent to take certain actions, the Administrative Agent shall
be fully justified in using its reasonable discretion in failing to take or in
taking any action hereunder and thereunder, and
 
(c)        shall not, except as expressly set forth herein and in the other
Credit Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for under the
circumstances as provided in this Agreement) or in the absence of its own gross
negligence or willful misconduct.  The Administrative Agent shall be deemed not
to have knowledge of any Default or Event of Default unless and until notice
thereof is given in writing to the Administrative Agent by the Borrower or a
Lender.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Credit Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in this Agreement,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
52
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
Section 10.4           Reliance by Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.  The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
 
Section 10.5           Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Credit Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
 
Section 10.6          Resignation of Administrative Agent.  The Administrative
Agent may at any time give notice of its resignation to the Lenders and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower (and so long as no Event
of Default shall have occurred and be continuing, with the consent of the
Borrower), to appoint a successor, which shall be a bank with an office in
Chicago, Illinois or New York, New York, or an Affiliate of any such bank with
an office in Chicago, Illinois, or New York, New York.  If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may on behalf
of the Lenders appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no such successor is willing to accept
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
 
 
53
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder and under the other Credit Documents (if not already
discharged therefrom as provided above in this paragraph).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed among the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Credit Documents, the provisions of this Section 10.6 and
Section 11.11 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.
 
Section 10.7          Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.
 
Section 10.8           No Other Duties, etc.  Anything herein to the contrary
notwithstanding, no Bookrunner nor Joint Lead-Arranger listed on the cover page
hereof shall have any powers, duties or responsibilities in such capacity under
this Agreement or any of the other Credit Documents.
 
SECTION 11.  
MISCELLANEOUS.

 

Section 11.1           No Waiver of Rights.  No delay or failure on the part of
the Administrative Agent or any Lender or on the part of the holder or holders
of any Note in the exercise of any power or right under any Credit Document
shall operate as a waiver thereof, nor as an acquiescence in any default, nor
shall any single or partial exercise thereof preclude any other or further
exercise of any other power or right.  The rights and remedies hereunder of the
Administrative Agent, the Lenders and the holder or holders of any Notes are
cumulative to, and not exclusive of, any rights or remedies which any of them
would otherwise have.
 
Section 11.2           Non-Business Day.  Except as otherwise expressly provided
in this Agreement, if any payment of principal or interest on any Loan or of any
other Obligation shall fall due on a day which is not a Business Day, interest
or fees (as applicable) at the rate, if any, such Loan or other Obligation bears
for the period prior to maturity shall continue to accrue on such Obligation
from the stated due date thereof to and including the next succeeding Business
Day, on which the same shall be payable.
 
54
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
Section 11.3           Survival of Representations.  All representations and
warranties made herein or in certificates given pursuant hereto shall survive
the execution and delivery of this Agreement and the other Credit Documents, and
shall continue in full force and effect with respect to the date as of which
they were made as long as any credit is in use or available hereunder.
 
Section 11.4           Survival of Indemnities.  All indemnities and all other
provisions relating to reimbursement of the Lenders of amounts sufficient to
protect the yield of the Lenders with respect to the Loans, including, but not
limited to, Section 2.10, Section 9.3, Section 9.4 and Section 11.11 hereof,
shall survive the termination of this Agreement and the other Credit Documents
and the payment of the Loans and all other Obligations.
 
Section 11.5           Set-Off; Sharing of Payments.  (a)  Without limitation of
any other rights of the Lenders, if an Event of Default shall have occurred and
be continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Credit Document to such Lender, irrespective of whether
or not such Lender shall have made any demand under this Agreement or any other
Credit Document and although such obligations of the Borrower may be contingent
or unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness.  The
rights of each Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) which
such Lender or their respective Affiliates may have.  Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.
 
(b)     If any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than its Percentage thereof
as provided herein, then the Lender receiving such greater proportion shall
notify the Administrative Agent of such fact and purchase (for cash at face
value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that all such
payments shall be shared by the Lenders ratably in accordance with their
Percentages and other amounts owing them; provided that:
 
(i)         if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations
 
55
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and
 
(ii)        the provisions of this paragraph shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).
 
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
 
Section 11.6           Notices.
 
(a)     Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone or email (and except
as provided in paragraph (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile as follows:
 
(i)         if to the Borrower, to:
 
  1844 Ferry Road; Naperville, IL  60563
  Attention:  Treasurer
  Fax:  630-983-3810
  Confirm No.:  630-388-2800
 
(ii)        if to the Administrative Agent, to the address set forth on Part B
of Schedule 4 hereto

 
With copies of all such notices to:
 
JPMorgan Chase Bank, N.A.
10 S. Dearborn Street, IL1-0090
Chicago, IL 60603
Attention: Helen D. Davis
Telephone: 312-732-1759
Facsimile: 312-732-1762
 
(iii)       if to a Lender, to it at its address (or facsimile number) set forth
in its Administrative Questionnaire.

 
56
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received.  Notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
 
(b)     Electronic Communications.  Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Section 2.4(b) if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under Section 2.4(b) by electronic communication.  The Administrative Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c)     Change of Address, Etc.  Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.
 
Section 11.7           Counterparts; Integration; Effectiveness; Electronic
Execution.
 
(a)     Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.  Except as provided in
Section 6.1, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other
 
 
57
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
parties hereto, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.  Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
(b)     Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
record keeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
Section 11.8           Successors and Assigns.
 
(a)     Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
(except as permitted under Section 7.11 hereof), without the prior written
consent of each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
 
(b)     Assignments by Lenders.  Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that
 
(i)         except in the case of an assignment of the entire remaining amount
of the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loan
of the assigning Lender subject to each such assignment (determined as of the
 
 
58
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $5,000,000 (and the
remaining aggregate amount of the Commitment of such assigning Lender shall not
be less than $5,000,000 after giving effect to such assignment), unless each of
the Administrative Agent and, so long as no Default or Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed);
 
(ii)        each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or the Commitment assigned;
 
(iii)      any assignment of a Commitment must be approved by the Administrative
Agent unless the Person that is the proposed assignee is itself an Eligible
Assignee, which approval shall not be unreasonably withheld; and
 
(iv)      the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 9.3 and 9.4 with respect to facts and
circumstances occurring prior to the effective date of such assignment.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.
 
(c)     Register.  The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at one of its offices in Chicago,
Illinois a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the
 
 
59
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender at any
reasonable time upon reasonable prior notice.
 
(d)     Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver of the type described in Section
11.9(i) that affects such Participant.  Subject to paragraph (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 9.3 and 9.4 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section.  Each Lender granting a participation under this Section 11.8(d) shall
keep a register, meeting the requirements of Treasury Regulation Section
5f.103-1(c), of each participant, specifying such participant’s entitlement to
payments of principal and interest with respect to such participation.
 
(e)     Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Sections 9.3 and 9.4 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 9.4 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 9.4 as though it were a Lender.
 
(f)     Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such
 
 
60
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
 
(g)     Certain Funding Arrangements.  Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Bank”) may grant to a special purpose
funding vehicle which is an Affiliate of such Bank (a “SPC”) and identified as
such in writing by the Granting Bank to the Administrative Agent and the
Borrower, the option to provide to the Borrower all or any part of any Loan that
such Granting Bank would otherwise be obligated to make to the Borrower pursuant
to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to make any Loan and (ii) if an SPC elects not to exercise
such option or otherwise fails to provide all or any part of such Loan, the
Granting Bank shall be obligated to make such Loan pursuant to the terms
hereof.  The making of a Loan by an SPC hereunder shall utilize the Commitment
of the Granting Bank to the same extent, and as if, such Loan were made by such
Granting Bank.  Each party hereto hereby agrees that no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement (all liability
for which shall remain with the Granting Bank).  In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof.  In addition, notwithstanding anything to the
contrary contained in this Section 11.8(g), any SPC may (i) with notice to, but
without the prior written consent of, the Borrower and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Bank or to any financial institutions
(consented to by the Borrower and the Administrative Agent) providing liquidity
and/or credit support to or for the account of such SPC to support the funding
or maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC. This section may not be amended without the written consent of the SPC.
 
Section 11.9           Amendments.  Any provision of the Credit Documents may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by (a) the Borrower, (b) the Required Lenders, and (c) if the rights or
duties of the Administrative Agent are affected thereby, the Administrative
Agent; provided that:
 
(i)        no amendment or waiver pursuant to this Section 11.9 shall (A)
increase, decrease or extend any Commitment of any Lender without the consent of
such Lender or (B) reduce the amount of or postpone any fixed date for payment
of any principal of or interest on any Loan or of any fee or other Obligation
payable hereunder without the consent of each Lender; provided that the Required
Lenders may waive any default interest accruing pursuant to Section 2.8 hereof;
and
 
 
61
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
(ii)        no amendment or waiver pursuant to this Section 11.9 shall, unless
signed by each Lender, change this Section 11.9, or the definition of Required
Lenders, or affect the number of Lenders required to take any action under the
Credit Documents.
 
Anything in this Agreement to the contrary notwithstanding, if at any time when
the conditions precedent set forth in Section 6.2 hereof to any Loan hereunder
are satisfied, any Lender shall fail to fulfill its obligations to make such
Loan (any such Lender, a “Defaulting Lender”) then, for so long as such failure
shall continue, the Defaulting Lender shall (unless the Borrower, the
Administrative Agent and the Required Lenders (determined as if the Defaulting
Lender were not a Lender hereunder) shall otherwise consent in writing) be
deemed for all purposes related to amendments, modifications, waivers or
consents under this Agreement (other than amendments or waivers referred to in
clause (i) and (ii) above) to have no Loans or Commitments and shall not be
treated as a Lender hereunder when performing the computation of the Required
Lenders.  To the extent the Administrative Agent receives any payments or other
amounts for the account of a Defaulting Lender such Defaulting Lender shall be
deemed to have requested that the Administrative Agent use such payment or other
amount to fulfill its obligations to make such Loan.
 
Section 11.10         Headings.  Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.
 
Section 11.11         Expenses; Indemnity; Waiver.
 
(a)              Costs and Expenses.  The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent (and fees and time charges for attorneys who may be
employees of the Administrative Agent) in accordance with the Fee Letters and
the Commitment Letter, in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Credit Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender (and fees and time charges
for attorneys who may be employees of the Administrative Agent or any Lender),
in connection with the enforcement or protection of its rights in connection
with this Agreement and the other Credit Documents, including its rights under
this Section 11.11(a), or in connection with the Loans made hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.
 
(b)     Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages,
 
 
62
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
liabilities and expenses, including the fees, charges and disbursements of any
counsel for any Indemnitee (and fees and time charges for attorneys who may be
employees of the Administrative Agent or any Lender) incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of (i)
the execution or delivery of this Agreement, any other Credit Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or the consummation of
the transactions contemplated hereby or thereby (including any relating to a
misrepresentation by the Borrower under any Credit Document), (ii) any Loan or
the use of the proceeds therefrom, (iii) any actual or alleged presence or
Release of Hazardous Materials on or from any Property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.
 
(c)     Reimbursement by Lenders.  To the extent that the Borrower fails for any
reason to pay within the time set forth in paragraph (e) below any amount
required under paragraph (a) or (b) of this Section 11.11 to be paid to the
Administrative Agent (or any sub-agent thereof) or any Related Party of the
Administrative Agent, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent) or such Related Party, as the case may be, upon
demand such Lender’s Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or against any Related
Party of the Administrative Agent acting for the Administrative Agent (or any
such sub-agent) in connection with such capacity.
 
(d)     Waiver of Consequential Damages, Etc.  To the fullest extent permitted
by applicable law, Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Credit Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof, except to the extent that any such claim shall be based upon the gross
negligence or willful misconduct of any such Indemnitee.  No Indemnitee referred
to in paragraph (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby.
 
 
63
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
(e)     Payments.  All amounts due under this Section 11.11 shall be payable not
later than 5 days after demand therefor; provided that with respect to the
Borrower, such amount shall automatically become due to the extent an Event of
Default has arisen under Section 8.1(f) or 8.1(g).
 
Section 11.12         Entire Agreement.  The Credit Documents constitute the
entire understanding of the parties thereto with respect to the subject matter
thereof and any prior or contemporaneous agreements, whether written or oral,
with respect thereto are superseded thereby.
 
Section 11.13         Governing Law; Jurisdiction; Etc.
 
(a)     Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.
 
(b)     Submission to Jurisdiction.  The Borrower irrevocably and
unconditionally submits itself and its Property to the nonexclusive jurisdiction
of the courts of the State of New York sitting in the Borough of Manhattan and
of the United States District Court of the Southern District of New York, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or any other Credit Document, or for recognition
or enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such Federal court.  Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement or
in any other Credit Document shall affect any right that the Administrative
Agent or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Credit Document against the Borrower or
its Properties in the courts of any jurisdiction.
 
(c)     Waiver of Venue.  The Borrower irrevocably and unconditionally waives,
to the fullest extent permitted by applicable law, any objection which it may
now or hereafter have to the laying of venue of any action or proceeding arising
out of or relating to this Agreement or any other Credit Document in any court
referred to in paragraph (b) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
 
(d)     Service of Process.  Each party hereto irrevocably consents to service
of process in the manner provided for notices in Section 11.6.  Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.
 
Section 11.14         WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY
 
 
64
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
Section 11.15        Treatment of Certain Information; Confidentiality.  Each of
the Administrative Agent and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to it, its Affiliates and their respective partners, directors, officers,
employees, agents, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Credit Document or any action or proceeding relating to this Agreement
or any other Credit Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section 11.15, to any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (g) with the consent of the Borrower or (h) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section 11.15 or (y) becomes available to the Administrative
Agent or any Lender on a non-confidential basis from a source other than the
Borrower.
 
For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrower; provided that, in
the case of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section 11.15 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
Notwithstanding anything herein to the contrary, “Information” shall not
include, and the Administrative Agent and each Lender may disclose to any and
all persons any
 
 
65
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
information with respect to the U.S. federal income tax treatment and U.S.
federal income tax structure of the transactions contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are
provided to the Administrative Agent or such Lender relating to such tax
treatment and tax structure.
 
Section 11.16         Patriot Act.  As required by federal law or the
Administrative Agent or a Lender’s polices and practices, the Administrative
Agent or a Lender may need to collect certain customer identification
information and documentation in connection with opening or maintaining accounts
or establishing or continuing to provide services.
 
- Remainder of Page Intentionally Left Blank -
[Signature Page Follows]
 
 
 
 
 
66
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first written above.




Northern Illinois Gas Company, an Illinois corporation
 

 By:  /s/ DOUGLAS M. RASCHAU      Name:  Douglas M. Ruschau      Title:  Vice
President and Treasurer  

 
 
 
 
 
9-MONTH FACILITY AGREEMENT SIGNATURE PAGE
 


 
 

--------------------------------------------------------------------------------

 






JPMORGAN CHASE BANK, N. A.,
in its individual capacity as a Lender and as Administrative Agent


 

 By:  /s/ HELEN D. DAVIS      Name:  Helen D. Davis      Title:  Vice President
 

 
 
 
 


BANK SIGNATURE PAGE TO 9-MONTH CREDIT AGREEMENT
 


 
 

--------------------------------------------------------------------------------

 






ABN AMRO BANK N. V.
 
 

 By:  /s/ JOHN D. REED      Name:  John D. Reed      Title:  Director  

 
 

 By:  /s/ TODD D. VAUBEL      Name:  Todd D. Vaubel      Title:  Vice President
 

 
 






BANK SIGNATURE PAGE TO 9-MONTH CREDIT AGREEMENT
 


 
 

--------------------------------------------------------------------------------

 






THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH



 

 By:  /s/ CHI-CHENG CHEN      Name:  Chi-Cheng Chen      Title:  Authorized
Signatory  

 








BANK SIGNATURE PAGE TO 9-MONTH CREDIT AGREEMENT
 


 
 

--------------------------------------------------------------------------------

 






U.S. BANK, NATIONAL ASSOCIATION
 
 

 By:  /s/ KATHLEEN D. SCHURR      Name:  Kathleen D. Schurr      Title:  Vice
President  

 








BANK SIGNATURE PAGE TO 9-MONTH CREDIT AGREEMENT
 


 
 

--------------------------------------------------------------------------------

 






WELLS FARGO BANK, NATIONAL ASSOCIATION



 

 By:  /s/ SCOTT D. BJELDE      Name:  Scott D. Bjeld      Title:  SVP  

 
 
 


 
BANK SIGNATURE PAGE TO 9-MONTH CREDIT AGREEMENT
 


 
 

--------------------------------------------------------------------------------

 
 




BANK OF AMERICA, N.A.


 

 By:  /s/ KARLA L. ALLAN      Name:  Karla L. Allan      Title:  Senior Vice
President  

 
 

 
 
BANK SIGNATURE PAGE TO 9-MONTH CREDIT AGREEMENT
 


 
 

--------------------------------------------------------------------------------

 


 


HSBC BANK USA, N.A.
 
 

 By:  /s/ ANDREW BICKER      Name:  Andrew Bicker      Title:  Vice President  

 

 




BANK SIGNATURE PAGE TO 9-MONTH CREDIT AGREEMENT
 


 
 

--------------------------------------------------------------------------------

 

 


SUNTRUST BANK
 
 

 By:  /s/ ANDREW JOHNSON      Name:  Andrew Johnson      Title:  Director  

 


 


 
BANK SIGNATURE PAGE TO 9-MONTH CREDIT AGREEMENT
 


 
 

--------------------------------------------------------------------------------

 






THE NORTHERN TRUST COMPANY

 

 By:  /s/ JOHN BURDA      Name:  John Burda      Title:  SVP  

 
 






BANK SIGNATURE PAGE TO 9-MONTH CREDIT AGREEMENT
 


 
 

--------------------------------------------------------------------------------

 
 




THE BANK OF NOVA SCOTIA
 
 

 By:  /s/ THANE RATTEW      Name:  Thane Rattew      Title:  Managing Director  

 




 
 
BANK SIGNATURE PAGE TO 9-MONTH CREDIT AGREEMENT
 


 
 

--------------------------------------------------------------------------------

 
 




FIFTH THIRD BANK (CHICAGO), A MICHIGAN BANKING CORPORATION
 
 

 By:  /s/ KIM PUSZCZEWICZ      Name:  Kim Puszczewicz      Title:  Vice
President  

 
 






BANK SIGNATURE PAGE TO 9-MONTH CREDIT AGREEMENT
 


 
 

--------------------------------------------------------------------------------

 


 
 
SEAWAY BANK AND TRUST COMPANY
 
 

 By:  /s/ TERRENCE GRADY       Name:  Terrence Grady      Title:  Commercial
Loan Officer  

 
 


 


BANK SIGNATURE PAGE TO 9-MONTH CREDIT AGREEMENT
 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
PROMISSORY NOTE
 
August ___, 2008
 
FOR VALUE RECEIVED, the undersigned, Northern Illinois Gas Company, an Illinois
corporation (“Borrower”), promises to pay to the order of [_________________]
(the “Lender”), at the principal office of JPMorgan Chase Bank, N.A., in New
York, New York, in accordance with Section 4 of the Credit Agreement, the
aggregate unpaid principal amount of each Loan made by the Lender to Borrower
pursuant to the Credit Agreement (as hereinafter defined) on the date repayment
of such Loan is due, together with interest on the principal amount of each Loan
from time to time outstanding hereunder at the rates, and payable in the manner
and on the dates, specified in the Credit Agreement.
 
This Note is one of the Notes referred to in the Credit Agreement dated as of
August 11, 2008, among Northern Illinois Gas Company, JPMorgan Chase Bank, N.A.,
as Administrative Agent and the other financial institutions party thereto (the
“Credit Agreement”), and this Note and the holder hereof are entitled to all the
benefits provided for thereby or referred to therein, to which Credit Agreement
reference is hereby made for a statement thereof.  All defined terms used in
this Note, except terms otherwise defined herein, shall have the same meaning as
in the Credit Agreement.  This Note shall be governed by and construed in
accordance with the laws of the State of New York.
 
The Lender shall record on its books or records or on a schedule attached to
this Note, which is a part hereof, each Loan made by it pursuant to the Credit
Agreement, together with all payments of principal and interest and the
principal balances from time to time outstanding hereon, whether the Loan is a
Base Rate Loan or a Eurodollar Loan, and the interest rate and Interest Period
applicable thereto; provided that prior to the transfer of this Note all such
amounts shall be recorded on a schedule attached to this Note.  The record
thereof, whether shown on such books or records or on a schedule to this Note,
shall be prima facie evidence of the same; provided, however, that the failure
of the Lender to record any of the foregoing or any error in any such record
shall not limit or otherwise affect the obligation of Borrower to repay all
Loans made to it pursuant to the Credit Agreement together with accrued interest
thereon.
 
Prepayments may be made hereon and this Note may be declared due prior to the
expressed maturity hereof, all in the events, on the terms and in the manner as
provided for in the Credit Agreement.
 
- Remainder of Page Intentionally Left Blank -
[Signature Page Follows]
 
 
 
 


 
 
744665.07-New York Server 2A - MSW 

--------------------------------------------------------------------------------

 




The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.
 
NORTHERN ILLINOIS GAS COMPANY, an Illinois corporation

 
By:
___________________________________                                                                
Name:
_________________________________                                                                
Title: __________________________________
 
 
 
                                                                


 
 
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------

 




EXHIBIT B
 
COMPLIANCE CERTIFICATE
 
This Compliance Certificate is furnished to JPMorgan Chase Bank, N.A., as
Administrative Agent pursuant to the 9-Month Credit Agreement dated as of August
11, 2008, among Northern Illinois Gas Company, an Illinois corporation (the
“Borrower”), JPMorgan Chase Bank, N.A., as Administrative Agent and the
financial institutions party thereto (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”).  Unless otherwise defined
herein, the terms used in this Compliance Certificate have the meanings ascribed
thereto in the Credit Agreement.
 
THE UNDERSIGNED HEREBY CERTIFIES THAT:
 
1.           I am the duly elected or appointed ___________________of the
Borrower;
 
2.           I have reviewed the terms of the Credit Agreement and I have made,
or have caused to be made under my supervision, a detailed review of the
transactions and conditions of Nicor and its Subsidiaries during the accounting
period covered by the financial statements (which financial statements have been
posted on Nicor's website on the Internet at www.nicor.com);
 
3.           The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
a Default or an Event of Default during or at the end of the accounting period
covered by the Borrower's financial statements for the year/quarter end (which
financial statements have been posted on Nicor's website on the Internet at
www.nicor.com) or as of the date of this Certificate, except as set forth below;
and
 
4.           Schedule 1 attached hereto sets forth financial data and
computations evidencing compliance with certain covenants of the Credit
Agreement, all of which data and computations are true, complete and
correct.  All computations are made in accordance with the terms of the Credit
Agreement.
 
Described below are the exceptions, if any, to paragraph 3 listing, in detail,
the nature of the condition or event, the period during which it has existed and
the action which the Borrower has taken, is taking, or proposes to take with
respect to each such condition or event:
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
The foregoing certifications, together with the computations set forth in
Schedule 1 hereto are made and delivered this ___________day of __________,
200_.
 


 
 
744665.07-New York Server 2A - MSW 

--------------------------------------------------------------------------------

 




SCHEDULE 1 TO COMPLIANCE CERTIFICATE
 
Compliance Calculations for Credit Agreement
 
CALCULATION AS OF ________  __,200_
 


A.           Leverage Ratio (Section 7.15)
   
1.     Consolidated Net Worth
$ ___________________                          
 
2.     Consolidated Indebtedness
$ ___________________                          
 
3.     Capital (Line A1 plus Line A2)
$ ___________________                          
 
4.     Leverage Ratio
 _______________:1.00
(ratio of Line A2 to Line A3 not to exceed 0.70:1.00)
                                                                 


 
 


 
 
744665.07-New York Server 2A - MSW 

--------------------------------------------------------------------------------

 


EXHIBIT C
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  Annex 1 attached hereto is hereby agreed to and incorporated herein
by reference and made a part of this Assignment and Assumption as if set forth
herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Assignment and Assumption
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
 
1.
Assignor: ____________________________________
 

 
2.
Assignee: ____________________________________
 

 
[and is an Affiliate/Approved Fund of [identify Lender]1]

 
3.
Borrower: Northern Illinois Gas Company

 
4.
Administrative Agent: JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement

 
 

--------------------------------------------------------------------------------

1               Select as applicable.
 
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
5.
Credit Agreement: The Credit Agreement dated as of August [  ], 2008 among
Northern Illinois Gas Company, the Lenders parties thereto, and JPMorgan Chase
Bank, N.A., as Administrative Agent.

 
6.
Assigned Interest:

 
Amount of Commitment/Loans of Assignor prior to [Effective] [Trade] Date
Amount of Commitment/Loans of Assignee prior to [Effective] [Trade] Date
Amount of Commitment/Loans Assigned
Amount of Commitment/Loans of Assignor after [Effective] [Trade] Date
Amount of Commitment/Loans of Assignee after [Effective] [Trade] Date
  $
  $
  $
  $
  $
 



 
[7.
Trade Date: 
 
]2

 
Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR


[NAME OF ASSIGNOR]
 
By:
___________________________________                                                                  
Title:





ASSIGNEE


[NAME OF ASSIGNEE]
 
By:
___________________________________                                                                 
Title:
 

--------------------------------------------------------------------------------

2               To be completed if the Assignor and the Assignee intend that the
minimum assignment amount is to be determined as of the Trade Date.
 
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
[Consented to and]3 Accepted:
 
JPMORGAN CHASE BANK, N.A., as Administrative Agent
 
By:
___________________________________                                                                
Title:


 
[Consented to:]4
 
NORTHERN ILLINOIS GAS COMPANY
 
By:
___________________________________                                                                
Title:
 
 
 


 

--------------------------------------------------------------------------------

3
To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 
4
To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 
 
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 

ANNEX 1 to Assignment and Assumption
 
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
 
1.      Representations and Warranties.
 
1.1    Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.
 
1.2           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iv)
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 7.6 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.
 
2.              Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignee whether
such amounts have accrued prior to, on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in
 
 
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
payments by the Administrative Agent for periods prior to the Effective Date or
with respect to the making of this assignment directly between themselves.
 
3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.
 
 
 
 
 
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------



EXHIBIT D
FORM OF NOTICE OF
BORROWING
 
JPMorgan Chase Bank, N.A., as Administrative Agent
  for the Lenders parties
  to the Credit Agreement
  referred to below
10 S. Dearborn, Floor 7
Mail Code IL1-0010
Chicago, IL 60603


 


 
[Date]
 
Attention:              Maribel Lorenzo
 
Email:                      maribel.x..lorenzo@jpmchase.com
 
phone:                    (312) 732-5548
 
Fax:                         (312) 385-7096
 
 
Ladies and Gentlemen:
 
The undersigned, Northern Illinois Gas Company, refers to the Credit Agreement,
dated as of August 11, 2008 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”, the terms defined
therein being used herein as therein defined), among the Borrower, the Lenders
parties thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent for said
Lenders, and hereby gives you notice, irrevocably, pursuant to Section 2.4(a) of
the Credit Agreement that the undersigned hereby requests a Borrowing under the
Credit Agreement, and in that connection sets forth below the information
relating to such Borrowing (the “Proposed Borrowing”) as required by Section
2.4(a) of the Credit Agreement:
 
(i)           The Business Day of the Proposed Borrowing is _______________,
200_.
 
(ii)           The Proposed Borrowing is [new advance of Loans] [continuation of
existing Loans] [conversion of existing Loans].
 
(iii)           The type of Loan comprising the Proposed Borrowing is [Base Rate
Loans] [Eurodollar Loans].
 
 
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
(iv)           The aggregate amount of the Proposed Borrowing is
$_______________.
 
[(v)           The initial Interest Period for each Eurodollar Loans made as
part of the Proposed Borrowing is _____ month[s].]
 
The undersigned hereby certifies that the conditions precedent to such Proposed
Borrowing contained in Section 6 have been satisfied.
 
Very truly yours,


NORTHERN ILLINOIS GAS COMPANY




By:
___________________________________                                                                
Title:

 
 
 
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------



SCHEDULE 1
PRICING GRID
 
If the Level Status Is
The  Facility Fee Rate is:
The Eurodollar Margin is:
First Drawn (usage < 50%)5
The Utilization Fee Rate is:
  Fully Drawn5
  Level I Status
0.060%
0.190%
0.250%
0.100%
0.350%
  Level II Status
0.070%
0.230%
0.300%
0.100%
0.400%
  Level III Status
0.080%
0.270%
0.350%
0.100%
0.450%
  Level IV Status
0.090%
0.310%
0.400%
0.100%
0.500%
  Level V Status
0.110%
0.390%
0.500%
0.100%
0.600%



Each change in a rating shall be effective as of the date it is announced by the
applicable rating agency.
 
With respect to the Borrower, in the event that the Moody’s Rating and the S&P
Rating fall in consecutive Levels,  the rating falling in the higher Level (with
Level I being the highest Level and Level V being the lowest Level) shall govern
for purposes of determining the applicable pricing pursuant to the above pricing
grid.  In the event that the Moody’s Rating and the S&P Rating fall in
non-consecutive Levels, the Level immediately below the Level in which the
higher rating falls shall govern for purposes of determining the applicable
pricing pursuant to the above pricing grid.  If at any time the Borrower has no
Moody’s Rating or no S&P Rating, the remaining rating shall apply unless the
Borrower has neither a Moody’s Rating nor a S&P Rating, in which case Level V
shall apply; provided, that in such event the Borrower may propose an
alternative rating agency or mechanism in replacement thereof, subject to the
written consent of the Required Lenders.
 


 

 
 

--------------------------------------------------------------------------------

5              Column only applicable to Borrowings made as Eurodollar Loans
 
 
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------


 
SCHEDULE 2
COMMITMENTS
 
 
Lender
Total Allocation
JPMorgan Chase Bank, N.A.
$86,800,000
ABN AMRO Bank N.V.
$86,800,000
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$65,000,000
U.S. Bank, National Association
$65,000,000
Wells Fargo Bank
$65,000,000
Bank of America, N. A.
$45,000,000
HSBC Bank USA, N.A.
$45,000,000
SunTrust Bank
$45,000,000
The Northern Trust Company
$45,000,000
The Bank of Nova Scotia
$35,000,000
Fifth Third Bank
$10,000,000
Seaway Bank and Trust Company
$6,400,000
   
Total
$600,000,000.00

 
 
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------






SCHEDULE 4
ADMINISTRATIVE AGENT’S NOTICE AND PAYMENT INFORMATION
 
Part A
JPMorgan Chase Bank, N.A.
ABA/Routing No.: 021000021
Account Name: Loan Processing DP
Account No.: 9008113381C2888
Attention: Maribel Lorenzo


Part B – Notices
 
JPMorgan Chase Bank, N.A.
10 S. Dearborn, Floor 7
Mail Code IL1-0010
Chicago, IL 60603
Attn: Maribel Lorenzo
Email: maribel.x..lorenzo@jpmchase.com
Phone (312) 732-5548
Fax: (312) 385-7096
 


 
 
 
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------




SCHEDULE 5.2
MATERIAL SUBSIDIARIES
 
 

     
Description of Subsidiary's Authorized Capital Stock, if not wholly
Subsidiary Name
State of Origin
Ownership
owned
None.
             



 
 
 
 
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------




SCHEDULE 6.1
 
Supplemental Indenture, dated as of August 1, 2008 to be effective August 15,
2008 regarding certain First Mortgage Bonds 6.25% Series due August 15, 2038
 


 
 
 
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------




SCHEDULE 7.17
RESTRICTIONS ON DISTRIBUTIONS AND EXISTING NEGATIVE PLEDGES
 
Refer to (i) Nicor Gas Indenture as defined in Section 1 and (ii) the 5-Year
Facility Agreement as defined in Section 1.
 


 
 
 
744665.07-New York Server 2A - MSW

--------------------------------------------------------------------------------



